  Case 7:19-cv-00270 Document 26-2 Filed on 04/27/20 in TXSD Page 1 of 103




I, Roger C. Jennings, hereby declare as follows:

   1. I am a professionally licensed real estate appraiser and work for the U.S.
      Army Corps of Engineers (USACE), Fort Worth District in Fort Worth,
      Texas. I have been employed by USACE as a real estate appraiser since
      March 2012. In this capacity, I perform appraisals and review appraisals
      produced by independent appraisers. Based on my review of appraisals
      performed by other appraisers, I either approve or reject the appraisals for
      use by USACE.

   2. As an appraiser, I have extensive experience both in performing appraisals
      and reviewing appraisals in the Rio Grande Valley (RGV) where Tract
      RGV-MCS-1200 is located, and, therefore, I am very familiar with the RGV
      market. Within the past two years, I have performed more than 18
      appraisals and 70 appraisal reviews in the RGV market.

   3. In my capacity as an appraiser for USACE, I have analyzed temporary rights
      of entry (ROEs), which are obtained so government or private entities can
      conduct surveys, testing or other investigatory work needed to plan a
      proposed project. ROEs are minimal in scope and limited in time, and
      reserve to the landowner all rights and interests to use the property.

   4. I was asked to analyze whether there is a measurable market value for ROEs
      to conduct surveying, testing and other investigatory work needed to plan
      the proposed construction of roads, fencing, lighting and other related
      infrastructure designed to help secure the U.S.-Mexico border in the Rio
      Grande Valley, Texas. As part of my analysis, I completed independent
      research of ROE acquisition data that USACE accumulated over the past 15
      years. In two separate, but extensive projects, USACE obtained a substantial
      number of ROEs. The first project is the border wall construction project in
      the Rio Grande Valley, which is currently ongoing. At this point, USACE
      has obtained 533 ROEs as part of this project; however, there is no market
      value associated with this interest. In such situations, USACE may make an
      administrative decision to pay a nominal amount, but this does not reflect
      market value as there is none for a limited, temporary ROE that does not
      impact the underlying property or the landowner’s use of the property. The
      same holds true for the Fort Polk Land Acquisition Project in Louisiana,
      which has been completed. For this project, USACE obtained 85 ROEs and,



                                                                                     2
Case 7:19-cv-00270 Document 26-2 Filed on 04/27/20 in TXSD Page 2 of 103




   as with the Rio Grande Border Project, there was no measurable market
   value attributed to the ROEs.

5. During the course of my research, I also contacted the following market
   participants who have extensive experience in obtaining ROEs.

      a. I interviewed Johnny Colley, who currently works as a Realty
         Specialist for the Fort Worth USACE office. Prior to his employment
         with USACE, Mr. Colley worked as a landman for several oil and gas
         companies over a seven-year time period. During those seven years,
         Mr. Colley estimates that he acquired somewhere between 250 and
         350 ROEs without any consideration compensation paid. As Mr.
         Colley noted, the reason for this is that the ROE is temporary in
         nature, does not impact the property in any meaningful way, and the
         landowner retains all rights to use the property as it deems fit. If there
         is any issue with a company’s use for survey or investigatory work,
         the company can alter its schedule or planning to minimize any
         inconvenience to the landowner. In other words, there is no impact to
         the property and thus no measurable value associated with a ROE.

      b. I also contacted John Hastings of Hastings Consulting LLC in
         Clinton, Arkansas. Mr. Hastings has extensive experience in dealing
         with obtaining ROEs in the oil and gas industry. For the last 12 years,
         he has worked as a surface landman, field landman, and right of way
         supervisor in Arkansas, Colorado, Kansas, Oklahoma, and Texas. He
         worked for more than seven years in Arkansas as a surface field
         landman acquiring properties for natural gas extraction. His team
         drilled and maintained over 1400 wells across numerous counties,
         sometimes requiring timber and pasture appraisals. During this time,
         Mr. Hastings notes that no consideration compensation was paid for
         ROEs for the extensive survey activities undertaken during this
         project. If the property was deemed appropriate for extraction, based
         on survey and other investigation, the landowner was compensated for
         the property when it was acquired. Mr. Hastings explained that
         although parties may seek to negotiate some consideration for ROEs,
         it is not based on market value because there is no measurable value
         associated with a ROE.
Case 7:19-cv-00270 Document 26-2 Filed on 04/27/20 in TXSD Page 3 of 103




6. As part of my analysis, I also reviewed an appraisal performed by Stephen
   D. Roach, MAI, SRA California License # AG002159 and Cody F. Knox
   California License # AG011115 (hereinafter the “Roach Appraisal”). This
   appraisal is attached hereto as Exhibit A. The appraisers were employed by
   Jones, Roach & Caringella, Inc. Real Estate Valuation Consultants 2221
   Camino Del Rio South, Suite 202 San Diego, California 92108. The
   appraisal was dated August 12, 2011. I developed an appraisal review and
   prepared a written report in compliance with applicable standards, including
   Standards Rules 3 and 4 of the Uniform Standards of Professional Appraisal
   Practice (2020-2021) and Section 3 of the Uniform Appraisal Standards for
   Federal Land Acquisitions (6th ed. 2016).

7. The subject parcel in the Roach Appraisal consisted of 242.93 acres, which
   contained no vertical improvements and was in raw condition although a
   portion of the subject had been graded. The interest to be acquired was a
   temporary right of entry lasting approximately one year to allow contractors
   for the Department of Homeland Security to conduct surveying and testing
   in relation to possible future improvement of an access route from existing
   public streets to Otay Mountain Truck Trail. In their professional opinion,
   Mr. Roach and Mr. Knox concluded that the temporary non-exclusive access
   easement for surveying and investigatory work had no measurable market
   value. In reaching this conclusion, the appraisers contacted numerous market
   participants who reported that there is no market value to a ROE to conduct
   investigatory work. Exhibit A at 47-48. The appraisers also analyzed
   potential interference with the use of the property and concluded there would
   be none. Exhibit A at 48-49. Mr. Roach and Mr. Knox concluded:

      In summary, the easement acquired does not change the uses for which
      the property is legally available, has no impact on any potential
      physically possible use of the property, and does not impair the use or
      sale of the property for any of the available uses. Further, we conclude
      there is no demonstrable market for similar rights of entry. Therefore, we
      determined that the subject right of entry easement has no measurable
      market value. Exhibit A at 50.

8. In reviewing the Roach Appraisal, I reached the following conclusions:
Case 7:19-cv-00270 Document 26-2 Filed on 04/27/20 in TXSD Page 4 of 103




         o The Roach Appraisal appears to be complete and to meet the
           Uniform Standards of Professional Appraisal Practice and the
           Uniform Appraisal Standards for Federal Land Acquisitions.
         o The Roach Appraisal contains adequate information. The data in
           the report is relevant and appears reasonable.
         o The appraisal methods used in the report are appropriate.
         o Analysis, opinions and conclusions within the report under review
           appear to be appropriate and reasonable.

9. To analyze whether there is a measureable market value for temporary ROEs
   in the RGV, I first needed to determine whether the Roach Appraisal could
   be considered as part of my research and analysis. I concluded that the
   analysis, reasoning and methodology in the Roach Appraisal were relevant
   and appropriate to apply to the Rio Grande Valley market. The interest at
   issue is the same in either market – temporary ROEs to conduct
   investigatory work needed for planning purposes – and is treated the same in
   both markets. Market participants contacted both in the Roach Appraisal (in
   Southern California) and those contacted during my research (in Texas, as
   well as Arkansas, Colorado, Kansas and Oklahoma) confirmed that because
   a ROE is temporary in nature and does not impact or impair the use of the
   landowner’s property, there is no measurable value associated with this
   interest.

10. Based on my review, analysis and experience, it is my opinion that there is
   no measurable value associated with ROEs. The ROEs are temporary in
   nature used to do investigatory work, such a surveying and testing, which
   are needed for planning purposes. USACE has obtained hundreds of ROEs
   for projects in RGV and throughout the country without concluding there is
   any measurable market value. Private market participants have also
   confirmed that there is no measurable value associated with ROEs as they
   are used for planning and do not impact the landowner’s use of the property.
   In summary, it is my conclusion that the temporary, non-exclusive easement
   that was acquired in this case and for other border-security-related activities
   would not have any impact on the existing use or value of the underlying
   property. Therefore, there is no measurable value associated with a ROE.
 Case 7:19-cv-00270 Document 26-2 Filed on 04/27/20 in TXSD Page 5 of 103




    11.With regards to the information provided in this statement, and the appraisal
       review report I submitted to my employer on the Roach Appraisal, I declare,
       pursuant to 28 U.S.C. § 1746, that the information is true and correct to the
       best of my knowledge, information and belief, under penalty of perjury. I
       fmiher declare that this Declaration was executed on this 27th day of April,
       2020 in Fo1i Worth, Texas.

JENNINGS.RQGE Digitally signed by
                        JENNINGS.ROGER.C.1395714577
R. (. 1 3 9 5 71 4 5 77 Date: 2020.04.27 09:18:59 -05'00'
Roger C. Jennings
   Case 7:19-cv-00270 Document 26-2 Filed on 04/27/20 in TXSD Page 6 of 103

US v. 242.93 Acres - Temporary Right of Entry




                                     APPRAISAL REPORT

                                   US v. 242.93 ACRES
                             TEMPORARY RIGHT OF ENTRY
                            SAN DIEGO COUNTY, CALIFORNIA



                                       APPRAISED FOR

                                       Mr. Brett Norris
                                  U.S. Department of Justice
                           San Diego County Federal Office Building
                                 880 Front Street, Room 6293
                               San Diego, California 92101-8893


                                    DATE OF VALUATION

                                          May 25, 2010


                                       DATE OF REPORT

                                         August 12, 2011


                                        APPRAISED BY


                                Jones, Roach & Caringella, Inc.
                             2221 Camino del Rio South, Suite 202
                               San Diego, California 92108-3609
                                    Our File No.: 2011048


                                  Jones, Roach & Caringella, Inc.

                                                                      EXHIBIT A
Case 7:19-cv-00270 Document 26-2 Filed on 04/27/20 in TXSD Page 7 of 103
    Case 7:19-cv-00270 Document 26-2 Filed on 04/27/20 in TXSD Page 8 of 103

US v. 242.93 Acres - Temporary Right of Entry                                                                   Table of Contents

                                                 TABLE OF CONTENTS


INTRODUCTION

SUMMARY OF SALIENT FACTS AND CONCLUSIONS. . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1
ASSUMPTIONS AND LIMITING CONDITIONS. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3
APPRAISERS' CERTIFICATE.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5
IDENTIFICATION OF THE PROPERTY. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7
OWNERSHIP AND PROPERTY HISTORY.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7
EFFECTIVE DATE OF APPRAISAL. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8
PURPOSE OF THE APPRAISAL. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9
INTENDED USE AND USERS. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9
PROPERTY RIGHTS APPRAISED. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9
DEFINITION OF PROPERTY RIGHTS APPRAISED. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10
SCOPE OF THE WORK. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10
DETERMINATION OF THE LARGER PARCEL.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12
NEIGHBORHOOD MAP. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13
NEIGHBORHOOD DESCRIPTION.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14


PROPERTY DESCRIPTION

LAND DESCRIPTION - PHYSICAL CHARACTERISTICS. . . . . . . . . . . . . . . . . . . . . . . . . . . 22
DECLARATION OF THE TAKING MAP.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 25
ASSESSOR’S PLAT MAP. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 26
LAND DESCRIPTION - LEGAL CHARACTERISTICS. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 28
OPEN SPACE/CONSERVATION EASEMENTS.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 29
EAST OTAY MESA SPECIFIC PLAN LAND USE MAP. . . . . . . . . . . . . . . . . . . . . . . . . . . . . 34
COUNTY ZONING MAP. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 35
LAND DESCRIPTION - ECONOMIC CHARACTERISTICS. . . . . . . . . . . . . . . . . . . . . . . . . . 36
IMPROVEMENTS. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 36
DESCRIPTION OF THE ACQUISITION. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 37
RECON AERIAL PHOTO IDENTIFYING PROPERTY OWNERSHIP. . . . . . . . . . . . . . . . . . 38
SUBJECT PROPERTY PHOTOGRAPHS. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 39
LOCATION MAP. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 40
GOOGLE EARTH AERIAL LOOKING EAST. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 41


VALUATION

HIGHEST AND BEST USE. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 42
METHODOLOGY.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 46
VALUATION ANALYSIS. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 47



                                               Jones, Roach & Caringella, Inc.
   Case 7:19-cv-00270 Document 26-2 Filed on 04/27/20 in TXSD Page 9 of 103

US v. 242.93 Acres - Temporary Right of Entry                                   Table of Contents

                                    TABLE OF CONTENTS
                                        (Continued)


ADDENDA

Exhibit A                                                              Certificate of Compliance
Exhibit B                                              Department of Planning and Land Use Plat
Exhibit C                                                                 Declaration of Taking
Exhibit D                                                                         RECON Report
Exhibit E                                                  Statement of Fees and Testimony List
Exhibit F                                                       Qualifications of the Appraisers




                                  Jones, Roach & Caringella, Inc.
  Case 7:19-cv-00270 Document 26-2 Filed on 04/27/20 in TXSD Page 10 of 103

US v. 242.93 Acres - Temporary Right of Entry                                              Page 1

                 SUMMARY OF SALIENT FACTS AND CONCLUSIONS


PROPERTY OWNER:                       KYDDLF & RDLFGFT NO 1 LLC, OMC Properties LLC
                                      and International Industrial Park Inc.

PROPERTY LOCATION:                    East of Alta Road, North and South of Otay Mountain Truck
                                      Trail, San Diego County.

APNs:                                 648-050-17 & 20, 648-040-39, and portions of 648-040-55 &
                                      56.

                                      Note: Now defunct APN 648-040-34 was planned as part of
                                      the take before the official declaration. According to the
                                      Declaration of Taking, this parcel contained 32.0 acres, and
                                      was included in its entirety. This parcel was replatted in
                                      2011, and portions of the former site are now in APNs 648-
                                      040-55 and 56. The taking has portions in both of these new
                                      parcels.

SUBJECT
LAND DESCRIPTION:                     The subject consists of 242.93 acres, which consisted of the
                                      aforementioned APNs. The parcels are in raw condition,
                                      although a portion of the subject has been graded (a portion
                                      of 648-040-56). Much of the subject is within the East Otay
                                      Mesa Business Park Specific Plan, with a portion zoned S90.

SUBJECT
IMPROVEMENT DATA:                     There are no improvements on the property that have been
                                      affected by the acquisition.

DESCRIPTION OF
THE PART TAKEN:                       The interest acquired is a temporary right of entry easement
                                      lasting approximately one year. The purpose of the
                                      acquisition is to allow contractors for the Department of
                                      Homeland Security to conduct surveying and testing in
                                      relation to possible future improvement of an access route
                                      from existing public streets to Otay Mountain Truck Trail.

PROPERTY RIGHTS
APPRAISED:                            Temporary right of entry

VALUE ESTIMATED:                      Market value

DATE OF VALUE:                        May 25, 2010



                                  Jones, Roach & Caringella, Inc.
  Case 7:19-cv-00270 Document 26-2 Filed on 04/27/20 in TXSD Page 11 of 103

US v. 242.93 Acres - Temporary Right of Entry                                                 Page 2

DATE OF REPORT:                       August 12, 2011

HIGHEST AND BEST USE:                 Continued use as open space for the areas affected by open
                                      space and conservation easements. Mitigation land for the
                                      portions of the subject with topographical issues, and possible
                                      long term development potential for the gently sloping areas
                                      of the subject. Parcel 648-050-56 has been graded and has a
                                      Major Use Permit for a recycling/salvage yard; the new owner
                                      of this site has submitted plans for a proposed correctional
                                      center. This permit application is still pending. The highest
                                      and best use for the portion of the subject within this APN is
                                      its proposed use as correctional facility (assuming approval of
                                      the permit), or its permitted use as a recycling/salvage yard.

MARKET VALUE
CONCLUSION:                           It is our conclusion that the temporary non-exclusive access
                                      easement has no measurable market value.




                                  Jones, Roach & Caringella, Inc.
     Case 7:19-cv-00270 Document 26-2 Filed on 04/27/20 in TXSD Page 12 of 103

US v. 242.93 Acres - Temporary Right of Entry                                                   Page 3

                       ASSUMPTIONS AND LIMITING CONDITIONS

        This appraisal is subject to the following assumptions and limiting conditions:

General Assumptions and Limiting Conditions

1.      No responsibility is assumed for the legal description or for matters including legal or title
considerations. Title to the property is assumed to be good and marketable and held in fee simple
interest as of the date of valuation unless otherwise stated.

2.     Information, estimates, and opinions furnished by others and contained in this report are
assumed to be true, correct, and reliable. A reasonable effort has been made to verify such
information; however, no responsibility for its accuracy is assumed by the appraisers.

3.      It is assumed that there are no hidden or unapparent conditions of the property, subsoil, or
structures that render it more or less valuable. No responsibility is assumed for such conditions or
for arranging for engineering studies that may be required to discover them.

4.     It is assumed that there is full compliance with all applicable federal, state, and local
environmental regulations and laws unless noncompliance is stated, defined, and considered in the
appraisal report.

5.     It is assumed that the property is readily marketable and free of all liens and encumbrances
except any specifically discussed in this report.

6.     Photographs, plats, and maps furnished in this report are to assist the reader in visualizing
the property. No survey of the property has been made, and no responsibility has been assumed in
this matter.

7.     It is assumed that there are no legitimate environmental or ecological reasons that would
prevent orderly development of the land to its highest and best use under economically feasible
conditions, unless otherwise stated in this report.

8.      A soils engineering study has not been provided for this appraisal. It is assumed that there
are no hidden or unapparent conditions of the property such as subsoil conditions which would
render it more or less valuable. No responsibility is assumed for such conditions or for engineering
which might be required to discover such factors.

9.      Possession of this report, or a copy thereof, does not carry with it the right of publication.

10.    The appraisers, by reason of this appraisal, are not required to give further consultation,
testimony, or be in attendance in court with reference to the property in question unless arrangements
have been previously made. The submission of this report constitutes completion of the services
rendered.



                                    Jones, Roach & Caringella, Inc.
  Case 7:19-cv-00270 Document 26-2 Filed on 04/27/20 in TXSD Page 13 of 103

US v. 242.93 Acres - Temporary Right of Entry                                                     Page 4

                       ASSUMPTIONS AND LIMITING CONDITIONS
                                    (Continued)

11.     Neither all, nor any part of the contents of this report (especially any conclusions as to value,
the identity of the appraisers, or the firm with which the appraisers are connected) shall be
disseminated to the public through advertising, public relations, news, sales, or other media without
the prior written consent and approval of the appraisers.

12.    This report may not be used for any purpose by anyone other than the party to whom it is
addressed without the written consent of the appraisers.

13.     The date of value to which the opinions expressed in this report apply is set forth in the letter
of transmittal. The forecasts, projections, or operating estimates contained herein are based upon
current market conditions, anticipated short-term supply and demand factors, and a continued stable
economy. These forecasts are, therefore, subject to changes in the future conditions.

14.     No warranty is made as to the seismic stability of the subject property.

15.     No engineering survey has been made by the appraisers. Except as specifically stated, data
relative to size and area were taken from sources considered reliable, and no encroachment of real
property improvements is assumed to exist.

16.    No opinion is expressed as to the value of subsurface oil, gas, or mineral rights and it is
assumed that the property is not subject to surface entry for the exploration or removal of such
materials except as is expressly stated.

17.     By acceptance and use of this report, the user agrees that any liability for errors, omissions,
or judgment of the appraiser is limited to the amount of the fee charged for the appraisal. Anyone
acting in reliance upon the opinions, judgments, conclusions, or data contained herein, who has the
potential for monetary loss due to the reliance thereon, is advised to secure an independent review
and verification of all such conclusions and/or facts. The user agrees to notify the appraisers, prior
to any loan or irrevocable investment decision, of any error which could reasonably be determined
from a thorough and knowledgeable review.

18.     Physical inspection of the property revealed no apparent contamination by hazardous
chemicals or toxic wastes. However, the appraiser is not expert in this field. The client is urged to
retain an expert, if desired. It is assumed that no such contamination of the subject exists.




                                    Jones, Roach & Caringella, Inc.
     Case 7:19-cv-00270 Document 26-2 Filed on 04/27/20 in TXSD Page 14 of 103

US v. 242.93 Acres - Temporary Right of Entry                                                           Page 5

                                   APPRAISERS’ CERTIFICATE

        We certify that, to the best of our knowledge and belief:

1.      The statements of fact contained in this report are true and correct.

2.      The reported analyses, opinions and conclusions are limited only by the reported assumptions and
limiting conditions, and are our personal, impartial, and unbiased, professional analyses, opinions and
conclusions.

3.      We have no present or prospective interest in the property that is the subject of this report, and no
personal interest with respect to the parties involved.

4.      We have no bias with respect to the property that is the subject of this report or to the parties
involved with this assignment.

5.       Our engagement in this assignment was not contingent upon developing or reporting predetermined
results.

6.       Our compensation for completing this assignment is not contingent upon the development or
reporting of a predetermined value or direction in value that favors the cause of the client, the amount of the
value opinion, the attainment of a stipulated result, or the occurrence of a subsequent event directly related
to the intended use of this appraisal.

7.      The reported analyses, opinions, and conclusions were developed, and this report has been prepared,
in conformity with the requirements of the Code of Professional Ethics and Standards of Professional
Appraisal Practice of the Appraisal Institute. These include the Uniform Standards of Professional Appraisal
Practice. In addition, this appraisal was prepared in conformity with the Uniform Appraisal Standards for
Federal Land Acquisitions.

8.       The use of this report is subject to the requirements of the Appraisal Institute relating to review by
its duly authorized representatives.

10.     We have made a personal inspection of the property that is the subject of this report.

11.      No one provided significant real property appraisal assistance to the persons signing this
certification.

12.     As of the date of this report, Stephen D. Roach, MAI, SRA has completed the continuing education
program of the Appraisal Institute. As of the date of this report, Cody F. Knox has completed the Standards
and Ethics Education Requirements of the Appraisal Institute for Associate Members. Stephen D. Roach,
MAI, SRA and Cody F. Knox have each received certification from the state of California as a Certified
General Real Estate Appraiser.




                                      Jones, Roach & Caringella, Inc.
Case 7:19-cv-00270 Document 26-2 Filed on 04/27/20 in TXSD Page 15 of 103
  Case 7:19-cv-00270 Document 26-2 Filed on 04/27/20 in TXSD Page 16 of 103

US v. 242.93 Acres - Temporary Right of Entry                                                   Page 7

IDENTIFICATION OF THE PROPERTY

       The subject of this appraisal is 242.93 acres identified as Assessor Parcel Numbers 648-050-
17 & 20, 648-040-39, and portions of 648-040-55 & 56.



OWNERSHIP AND PROPERTY HISTORY

       Based on information obtained from the RealQuest data source, as of the date of value the
subject properties were vested in International Industrial Park Inc., OMC Properties LLC, and
KYDDLF & RDLFGFT NO 1 LLC. The following chart summarizes the ownership as of the date
of value according to this source.

                            APN                       Ownership
                         648-050-17      KYDDLF & RDLFGFT NO 1 LLC

                         648-050-20      KYDDLF & RDLFGFT NO 1 LLC

                         648-040-39      OMC Properties LLC

                         648-040-55      International Industrial Park Inc.

                         648-040-56      International Industrial Park Inc.


       It is our understanding that the RealQuest information (which is supposedly obtained from
county records) may be inaccurate regarding the ownership of 648-040-55 and 56. A Certificate of
Compliance recorded April 21, 2010 identifies the ownership of these properties as Rancho Vista
Del Mar, another De La Fuente controlled entity. The Certificate of Compliance has been included
in the Addenda as Exhibit A; a map that was not recorded with the Certificate of Compliance but
is believed to illustrate the four parcels noted on the Certificate of Compliance is included in the
Addenda as Exhibit B. Somewhat confusing the issue is that a deed for APN 648-040-56 (shown
as Parcel D on the Certificate of Compliance) to CCA Western Properties (discussed ahead)
indicates that the grantors are both Rancho Vista Del Mar and International Industrial Park Inc.
While it appears Rancho Vista Del Mar was the owner of 648-040-55 and 56 as of the date of value,
the appraisers are unable to conclusively state ownership due to these inconsistencies. While we
reserve the right to supplement this report in the event that additional title information is provided,
the ownership of all of the 242.93 acres appears to be under De La Fuente entities, and a difference
in vesting for one or more of the parcels would not affect our valuation analysis or conclusions.



                                      Jones, Roach & Caringella, Inc.
  Case 7:19-cv-00270 Document 26-2 Filed on 04/27/20 in TXSD Page 17 of 103

US v. 242.93 Acres - Temporary Right of Entry                                                   Page 8

       There have been no sales of APNs 648-050-17 and 20 in the past three years.

       According to public records, APN 648-040-56 was purchased by CCA Western Properties
on December 30, 2010 for $10,200,000. Based on the size of this property shown on the assessor’s
plat map (36.96 acres), this indicates a price of $6.34 per square foot. However, we were provided
with a copy of an August 22, 2007 option agreement between Rancho Vista Del Mar, International
Industrial Park, Inc., and CCA Western Properties. The optionee, CCA, had the option to either
purchase or lease this property; the document states that the purchase price was to have been $16.00
per square foot, subject to upward adjustment. No further information was provided regarding this
transaction. This site has been graded and been granted a Major Use Permit (MUP) for a recycling
and salvage yard. On April 25, 2011, CCA Western Properties submitted plans for a proposed
correctional center for this property. This permit request is still pending as of the report date.

       APN 648-040-39 transferred title (with no apparent consideration) on July 16, 2010 to D &
D Landholdings. It appears from public records that the owner of this property as of the date of
valuation was OMC Properties LLC.

       Prior to the date of value and the replatting into parcels 648-040-55 and 56, APN 648-040-34
was under the ownership of Rancho Vista Del Mar. This property was conveyed to International
Industrial Park, Inc. on February 11, 2010 for no consideration.

       It is our understanding that while the properties had three different ownership entities as of
the date of value, they are controlled by the same individual, Roque De La Fuente. Mr. De La Fuente
occasionally changes the names of the ownership entities, but the underlying ownership has not
changed in decades.

       There are several open space and conservation easements affecting the sites. Nearly half of
the subject is currently dedicated to open space. The area unaffected by these easements is raw land.




EFFECTIVE DATE OF APPRAISAL

       The effective date of the appraisal is May 25, 2010, the date at the Declaration of Taking was
filed. The order of possession was reportedly not effective until June 2, 2010, making the span of
the right of entry from June 2, 2010 to June 1, 2011. However, at the request of the client, we used




                                   Jones, Roach & Caringella, Inc.
   Case 7:19-cv-00270 Document 26-2 Filed on 04/27/20 in TXSD Page 18 of 103

US v. 242.93 Acres - Temporary Right of Entry                                                        Page 9

a date of value of May 25, 2010, indicating that the duration of the easement being considered was
about one year and one week.



PURPOSE OF THE APPRAISAL

        Market value is defined in the Uniform Appraisal Standards for Federal Land Acquisitions
(UASFLA) as follows:

“Market value is the amount in cash, or on terms reasonably equivalent to cash, for which in all probability
the property would have sold on the effective date of the appraisal, after a reasonable exposure time on the
open competitive market, from a willing and reasonably knowledgeable seller to a willing and reasonably
knowledgeable buyer, with neither acting under any compulsion to buy or sell, giving due consideration to
all available economic uses of the property at the time of the appraisal.”

        This appraisal is subject to the assumptions and limiting conditions presented in this report.
If it should be determined that any of these assumptions and limiting conditions are not valid, the
appraisers reserve the right to amend the appraisal. The temporary right of entry in the subject
property was appraised on a cash basis. This appraisal is subject to the assumptions and limiting
conditions presented in this report.



INTENDED USE AND USER

        This appraisal is to be used by the client, the Department of Justice, and its client, the
Department of Homeland Security, in conjunction with pending litigation regarding the acquisition
of a temporary right of entry. There are no other intended uses or users of the appraisal.



PROPERTY RIGHTS APPRAISED

        The property rights appraised are a right of entry lasting approximately one year. Included
in this right of entry is the right to study and test certain areas of the subject for possible road
expansion to provide better access for Border Patrol vehicles between public streets and Otay
Mountain Truck Trail.




                                     Jones, Roach & Caringella, Inc.
    Case 7:19-cv-00270 Document 26-2 Filed on 04/27/20 in TXSD Page 19 of 103

US v. 242.93 Acres - Temporary Right of Entry                                                          Page 10

DEFINITION OF PROPERTY RIGHTS APPRAISED

        The Declaration of Taking states that the purpose of the acquisition is “to conduct surveying,
testing, and other investigatory work”. The specific rights acquired are described on page 10,
Schedule “E” as follows:

“The estate taken is a temporary, assignable easement beginning on the date possession is granted to the
United States and ending 12 months later, consisting of the right of the United States, its agents, contractors,
and assigns to enter in, on, over and across the land described in Schedule “C” to survey, make borings, and
conduct other investigatory work for the purposes described in Schedule “B” and to access adjacent lands;
including the right to trim or remove any vegetative or structural obstacles that interfere with said work;
reserving to the landowners, their successors and assigns all right, title, and privileges as may be used and
enjoyed without interfering with or abridging the rights hereby acquired; subject to minerals and rights
appurtenant thereto, and to existing easements for public roads and highways, public utilities, railroads and
pipelines.”




SCOPE OF THE WORK

        This analysis is intended to be an "appraisal" as defined in the Uniform Standards of
Professional Appraisal Practice (USPAP). It is our intent that the appraisal service be performed in
such a manner that the results of the analysis, opinion, or conclusion be that of a disinterested third
party. All appropriate data deemed pertinent to the solution of the appraisal problem was collected,
confirmed, and reported in conformity with the Uniform Standards of Professional Appraisal
Practice and the supplemental requirements of the Appraisal Institute. In addition, this appraisal was
prepared in conformity with the Uniform Appraisal Standards for Federal Land Acquisitions. In the
preparation of this appraisal, it was not necessary to invoke the Jurisdictional Exception Rule of
USPAP.

        In preparing this appraisal, the following tasks were performed:

•       the subject property was inspected several times by the appraisers;

•       the physical, legal, and economic characteristics of the subject property were investigated.
        Research included public records, San Diego County Assessor’s records, various documents
        relating to notable title exceptions, and various documents relating to land use restrictions;

•       we consulted and met with Mr. Paul Fromer, Mr. Charles Bull, and Mr. Lee Sherwood of
        RECON regarding the biological characteristics, land use restrictions, and open space
        agreements affecting the subject property;



                                       Jones, Roach & Caringella, Inc.
    Case 7:19-cv-00270 Document 26-2 Filed on 04/27/20 in TXSD Page 20 of 103

US v. 242.93 Acres - Temporary Right of Entry                                                Page 11

•      we determined the highest and best use of the property;

•      we interviewed representatives of San Diego Gas & Electric Company, the County of San
       Diego, and other market participants regarding the compensation for temporary rights of
       entry;

•      we interviewed several Border Patrol agents regarding their historic use of the subject
       property;

•      research was conducted to locate, inspect, and verify contracts for temporary rights of entry;

•      the impact of the temporary right of entry on possible uses of the property was analyzed;

•      the impact of the temporary right of entry on the potential to sell the property was analyzed,
       and;

•      the market value for a temporary right of entry was determined.

       This self contained report includes a description of the subject property as well as the
reasoning that has resulted in our opinions. This appraisal is subject to certain assumptions and
limiting conditions that are made part of this report.




                                   Jones, Roach & Caringella, Inc.
  Case 7:19-cv-00270 Document 26-2 Filed on 04/27/20 in TXSD Page 21 of 103

US v. 242.93 Acres - Temporary Right of Entry                                                              Page 12

DETERMINATION OF THE LARGER PARCEL

        For general valuation purposes and in order to address the issue of severance damages in the
case of a partial acquisition, a determination of what constitutes the larger parcel is typically made.
A "larger parcel" is a designated property from which a portion is acquired. To ascertain what
constitutes a larger parcel, three basic criteria are applied. These three criteria are (1) unity of
ownership, (2) physical contiguity, and (3) unity of use.

        However, the concept of the larger parcel is only relevant when valuing a property. In the
case of this analysis, we determined that the impact of the easement rights acquired is so minimal
that it was unnecessary to value the property affected by the easement1. As a result, this appraisal
does not value the subject property, but instead focuses on the value, if any, of the temporary right
of entry that was acquired. As discussed ahead, no value is concluded for the right of entry, and the
larger parcel concept is not applicable. Therefore, our analysis is limited to the 242.93 acres affected
by the temporary easement.




       1
                The Uniform Appraisal Standards for Federal Land Acquisitions (UASFLA) states on P. 93 (Section
                D-10) that rights of entry are generally valued using the same methodology as temporary construction
                easements. UASFLA states that “Usually, the land area affected is so small and the term of the
                easement so short that compensation for the TCE is nominal. As a result, many agencies and apprais-
                ers have developed a shortcut for its estimation.” UASFLA goes on to note that this shortcut of
                directly valuing the temporary easement is only acceptable if the compensation is nominal.


                                       Jones, Roach & Caringella, Inc.
  Case 7:19-cv-00270 Document 26-2 Filed on 04/27/20 in TXSD Page 22 of 103

US v. 242.93 Acres - Temporary Right of Entry                          Page 13




                                NEIGHBORHOOD MAP




                                  Jones, Roach & Caringella, Inc.
  Case 7:19-cv-00270 Document 26-2 Filed on 04/27/20 in TXSD Page 23 of 103

US v. 242.93 Acres - Temporary Right of Entry                                                   Page 14

NEIGHBORHOOD DESCRIPTION

        The subject property is located in the region of the United States commonly known as
Southern California, which is generally considered to encompass the counties of Ventura, Los
Angeles, Orange, Riverside, San Bernardino, San Diego, and Imperial. This region represents the
southwestern corner of the United States, as it abuts the Pacific Ocean on the west and Mexico on
the south. The state of Arizona is located to the east while central California is located to the north.

        More specifically, the subject property is located in the East Otay Mesa area of the County
of San Diego. The original (April 1981) version of the Otay Mesa Community Plan (City of San
Diego) indicates that the Otay Mesa Study Area encompasses approximately 20,600 acres, of which
approximately 14,800 were in the City of San Diego and 5,800 acres were in the unincorporated area
of San Diego County. The City’s Otay Mesa Community Plan is a conceptual long-range policy
guide for the physical development of the Otay Mesa-Brown Field area. It was intended to serve as
a guide for future public and private development through the year 2000.

        The Otay Mesa area is bounded by Otay River Valley and the City of Chula Vista on the
north, San Ysidro Mountains on the east, the International Boundary with Mexico on the south, and
by Interstate 805 to the west. The majority of Otay Mesa is comprised of generally level land. Otay
Mesa, which ranges in elevation from about 450 to about 600 feet above mean sea level, is one of
a series of marine wave-cut terraces characteristic of the San Diego region. The westerly two-thirds
of Otay Mesa is mostly flat; the easterly one-third is characterized by low, gently rolling hills that
increase in elevation gradually to the east in transition to the mountainous terrain of the San Ysidro
Mountains. On the north, the moderate slopes of Otay River Valley become steep bluffs near the
mesa, with several major canyons, O'Neal, Johnson, and Dennery, penetrating deeply into the mesa.
To the west, the Avondale Terrace rises steeply from Interstate 805 to the mesa, with Moody Canyon
and Spring Canyon comprising the major drainage systems of the area.


Community History

        The Otay Mesa area was used primarily for farming until the 1970's. With the growth of the
Maquiladora or Twin Plant Program (see detailed discussion later in this report) in the early 1980's,
more significant demand for industrial land was created in the United States to accommodate
distribution and warehousing of products manufactured in Mexico. The opening of the Otay Mesa




                                    Jones, Roach & Caringella, Inc.
  Case 7:19-cv-00270 Document 26-2 Filed on 04/27/20 in TXSD Page 24 of 103

US v. 242.93 Acres - Temporary Right of Entry                                                  Page 15

Border Crossing in 1985 and improvement of Otay Mesa Road and portions of State Route 905
further enhanced development opportunities in the area.

       The Otay Mesa Community Plan of the City of San Diego designates 1,855 acres for
proposed residential communities in the area bordered by Interstate 805 to the west, Brown Field to
the east, Otay Valley to the north, and Mexico to the south. Most of the residentially-designated
lands in western Otay Mesa are large acreage ownerships controlled by a number of developers and
private investors; precise plans and tentative subdivision maps have been prepared on many of these
ownerships.

       San Diego County’s East Otay Mesa Specific Plan sets forth a comprehensive and far-sighted
vision for the development of approximately 3,013 acres as an industrial and business center. The
Specific Plan sets the framework for future development, including policies, standards, and
guidelines that guide and facilitate private development. The Specific Plan also establishes an
implementation program, including infrastructure and public facility plans, and a phasing and
financing strategy. Planned land uses in the East Otay Mesa Specific Plan include 2,098.9 acres of
mixed industrial, 11 acres of district commercial, 311.3 acres of low-density residential, 241 acres
for conservation use, and 350.4 acres for circulation corridors. There are 28 acres within the activity
note overlay and 56 acres within the commercial center overlay.

       A major land use on Otay Mesa is Brown Field. This airport was used periodically by the
U.S. Army and Navy from 1918 to 1962. The City of San Diego took title to the airfield in 1962 and
has since operated it as a public use general aviation airport. The primary runway is approximately
8,000 feet long. Most of the buildings on Brown Field were constructed during the 1940's and 1950's
and are in poor condition. In the early 1990's, a study was prepared for the City of San Diego on a
comprehensive master plan for a “Twin-Port” with Brown Field and Aeropuerto de Tijuana. In the
end, Mexico was not interested in the concept, and the project was abandoned. More recently, a
private Mexican consortium, which was awarded the operating rights to Tijuana Airport, has
proposed a $77.9 million cross-border air terminal in Otay Mesa for use of passengers utilizing
Tijuana Airport. As of January 2011, the project has a U.S. Presidential Permit and is awaiting a
Mexico Presidential Permit, in addition to several other permits needed before construction can
begin. The developers reportedly plan to start construction in 2011, although this timing appears
uncertain given the lack of progress to date. Construction is expected to last about two years. This
terminal would not involve Brown Field.



                                    Jones, Roach & Caringella, Inc.
  Case 7:19-cv-00270 Document 26-2 Filed on 04/27/20 in TXSD Page 25 of 103

US v. 242.93 Acres - Temporary Right of Entry                                                Page 16

       East of Brown Field in the northeastern portion of Otay Mesa are Donovan State Correctional
Facility and George F. Baily County Detention Facility. Both were constructed on land sold by (or
acquired from) Mr. Roque De La Fuente. They are located west and northwest of the subject
property. These border Otay River Valley, which is being planned as a future regional park.

       Another significant facility on Otay Mesa, and the driving force for its industrial
development, is the second international border crossing located at the southern terminus of State
Route 905, and known as the Otay Mesa Port of Entry. Passenger cars and trucks entering the United
States use this crossing; commercial trucks entering Mexico do so about one-half mile to the west
via Drucker Lane south off Siempre Viva Road. A new commercial vehicle inspection facility was
built on the east side of Enrico Fermi Drive between Marconi Drive and Siempre Viva Road. The
North American Free Trade Agreement (NAFTA) has resulted in greatly increased traffic through
the second border crossing and should have a positive long-term affect on industrial and support
commercial development on Otay Mesa.

       A new Otay Mesa East Point of Entry has been proposed and is currently in the planning
stage. This project would extend State Route 905 east past its terminus at Highway 125. This new
highway, State Route 11, would travel southeast to a point of entry south of the subject. The project
is expected to break ground in 2013 and open in 2015. This development would likely have a
positive impact on the subject’s market area, increasing demand for industrial and support uses in
the neighborhood.


Population

       According to the San Diego Association of Governments (SANDAG) website, the 2010
population of the City of San Diego Otay Mesa Community Plan Area was 13,446 persons, up 2,051
persons, or approximately 18 percent, from 2005. This area has experienced significant growth from
2001, where the population was 2,813 persons. Projections for the Otay Mesa Community Plan area
indicate a population of 37,098 persons in 10,931 dwelling units by 2020. Population information
is not available for the 3,300 acres encompassed by the East Otay Mesa Specific Plan. The current
population of this area is minimal.




                                   Jones, Roach & Caringella, Inc.
  Case 7:19-cv-00270 Document 26-2 Filed on 04/27/20 in TXSD Page 26 of 103

US v. 242.93 Acres - Temporary Right of Entry                                                  Page 17

Accessibility

       State Route 905 (Otay Mesa Road) is the primary arterial serving Otay Mesa, providing a
connection between Interstate 805 to the west and the second border crossing to the east. The
portion of Otay Mesa Road from about one half mile east of Interstate 805 to just east of La Media
Road was widened to six lanes in the late 1990's order to handle the heavy traffic flow. The road
narrows to four lanes east of La Media Road. According to SANDAG, the average daily traffic
volume on Otay Mesa Road was 5,500 vehicles per day at Sanyo Road in 2006, the most recent date
available. Traffic is significantly heavier to the west where traffic to and from the US Point of Entry
connects with Interstate 5.

       The existing State Route 905 (Otay Mesa Road) was widened in the mid-1990's as a stop-gap
until a 905 freeway could be constructed south and parallel to the existing State Highway. The first
phase of the construction included an exchange at Siempre Viva Road completed in Spring of 2005.
The next phase began in January 2008, extending the freeway from Siempre Viva Road to Brittania
Boulevard. This phase was completed in November 2010. The final phase will extend the freeway
to Interstate 805, which is expected to be completed in July 2012.

       State Route 125 was extended by November 2007 and is an 11-mile toll road that connects
the east end of State Route 905 to Otay Ranch Village and La Mesa to the north. The road was
constructed initially to four lanes, but has an ultimate width potential of eight lanes plus two
additional carpool lanes.

       As of a decade ago, many of the surface streets on Otay Mesa were two-lane asphalt paved
or decomposed granite roads. However, as new development occurred, these roads were widened
and improved to City or County of San Diego Traffic Engineering Department standards per Otay
Mesa Community or East Otay Mesa Specific Plan guidelines. Other than for some major
circulation element roads, the construction and funding of street improvements are generally the
responsibility of the subdivider or developer.


Maquiladora Industry

       Significant economic influences in Otay Mesa include border trade, trucking and the
Maquiladora industry. Manufacturing operations known as Maquiladoras are foreign-owned
assembly plants in Mexico that import raw material duty-free and export final products around the
world. In Otay Mesa, there are about 60 twin plants. The Maquiladoras program was established


                                   Jones, Roach & Caringella, Inc.
  Case 7:19-cv-00270 Document 26-2 Filed on 04/27/20 in TXSD Page 27 of 103

US v. 242.93 Acres - Temporary Right of Entry                                                  Page 18

in 1965 as part of Mexico's Border Industrialization program. The program was designed to generate
employment, foreign investment, and to stimulate industry in Mexico. Maquiladoras are often
referred to as "twin plants," in reference to companies that establish facilities on both sides of the
border. Maquiladoras are not limited to low-tech product assembly and typically include production
and assembly of automotive parts, consumer electronics, and computer parts.                Under the
Maquiladoras program, raw materials are temporarily (up to one year) allowed duty-free import into
Mexico. Firms are required to post a bond for the value of the imports in order to assure the
exportation of the goods. These materials are transformed using relatively low-cost labor and then
re-exported to the U.S. or other destinations. Currently, Mexico is California's third largest export
destination, and San Diego's largest export market.


NAFTA

       A significant boost to the Maquiladora industry came in the form of the North American Free
Trade Agreement (NAFTA), which was signed by the United States, Canada, and Mexico in 1994.
The Agreement was designed to encourage and facilitate the trade of goods and services between the
three countries. For the most part, foreign investment is largely unrestricted. However, there are a
few areas of economic activity where private sector investment is not allowed and some others in
which foreign participation is restricted.


Foreign Trade Zone

       The Foreign Trade Zone (FTZ) is a federally-designated area physically located within the
United States but deemed to be outside U.S. Customs territory. The FTZ in San Diego is located in
the southern part of San Diego in Otay Mesa near the international border with Mexico. The are
approximately 2,000 acres in Otay Mesa designated within the FTZ. However, none of the subject
parcels are located in the FTZ, which extends east to the second border crossing near Enrico Fermi
Drive. Most foreign-made parts, components, and merchandise may enter a zone without payment
of U.S. customs duties, fees, and certain taxes. If an imported product that has been admitted to a
FTZ is subsequently exported, no U.S. Customs duty is due. If, however, the product is imported
into the U.S., duties, fees, and other taxes (if applicable) are due at the time the merchandise leaves
the zone and enters the U.S. Customs territory. The importer may choose to pay duty at the rate
applicable on either the component parts or on the finished product.




                                    Jones, Roach & Caringella, Inc.
  Case 7:19-cv-00270 Document 26-2 Filed on 04/27/20 in TXSD Page 28 of 103

US v. 242.93 Acres - Temporary Right of Entry                                              Page 19

       Generally, an FTZ provides importers, manufacturers, and distributors with opportunities to
reduce customs duties and to defer payment until the product leaves the zone. An FTZ also offers
benefits such as increased cash flow and reduced actual duty paid on imports and products
warehoused, manipulated, or manufactured for export. Seventy percent of FTZ users are small
businesses who can defer, reduce, or eliminate customs duties, fees, and certain taxes. Such
companies include importers, manufacturers, distributors, assemblers, and exporters of imported
merchandise and/or products containing imported merchandise.


Industrial Market

       The Otay Mesa sub market is primarily industrial in character, therefore we have focused on
the industrial market. Limited industrial development in Otay Mesa began as early as 1934.
However, with the growth of the twin plant program in the early 1980's, a more significant demand
for industrial space was created. In the mid-1980's, Otay Mesa became one of San Diego County's
fastest-growing industrial markets. In 1988, the absorption of nearly 800,000 square feet of
industrial space qualified Otay Mesa as San Diego County's top industrial leasing sub market.
However, with the recession, leasing and land sales activity fell dramatically from about 1991
through 1995. Beginning in about 1995, the market began a modest recovery with Otay Mesa's
leasing volume strengthening and finished lot prices steadily increasing. During the 2000's a large
volume of new space was delivered to the market, particularly from 2002 to 2008. After this period
vacancies rose dramatically and new construction halted. The following chart is generated from
CoStar Properties, Inc., and summarizes market trends in the Otay Mesa sub market.




                                  Jones, Roach & Caringella, Inc.
  Case 7:19-cv-00270 Document 26-2 Filed on 04/27/20 in TXSD Page 29 of 103

US v. 242.93 Acres - Temporary Right of Entry                                                 Page 20




       The vacancy rate experienced a decline since peaking in the fourth quarter of 2009 at 24.0
percent. As of the second quarter of 2010, vacancies remained high, but were falling slightly, at 22.7
percent. Inversely, market rents fell sharply from the first quarter of 2009 to the second quarter of
2010. As of the date of value, average asking rents were $0.47 per square foot per month. This
indicates a 19.6 percent decline from the first quarter of 2009, when asking rents averaged $0.59 per
square foot per month. New construction will likely remain stalled until the existing supply is
further absorbed.


Surrounding Uses

       The Donovan State Correctional Facility and the George F. Bailey County Correctional
Facility are located north and west of the subject. The new owner of subject APN 648-040-56
(CCA) has submitted plans for a proposed correctional center, and as of the date of this report, the
requested permit is still pending. Directly south of the subject is the Otay Mesa Generating Project.
This is a natural gas fueled power station completed in 2009. Adjacent and west of this station is
a proposed Pio Pico Energy Center, which would consist of three natural gas turbine generators.

       South of the power station along Access Road is a concrete mix plant under construction.
According to the county, this project had been in the planning stages since 2007. The permits for


                                   Jones, Roach & Caringella, Inc.
  Case 7:19-cv-00270 Document 26-2 Filed on 04/27/20 in TXSD Page 30 of 103

US v. 242.93 Acres - Temporary Right of Entry                                                   Page 21

the development were issued on April 4, 2011. There are seven active permits for the various
buildings proposed on the site. As of June 2011, the property is in the beginning stages of
construction, with some foundation work completed.

        Mr. Kelly Good with the Border Patrol indicated another proposed development in the
immediate area. On the west side of Alta Road, northwest of Calzada De La Fuente, a site has
reportedly been chosen for construction of a medical prison, a facility that will detain State of
California inmates with medical issues. The prison will reportedly be constructed on land leased
from a De La Fuente entity.

        Further south, directly east, and north of the subject is raw land. Various entities controlled
by the De La Fuente family own roughly 2,000 acres in this area, with land further east and directly
north is owned by the U.S. Government. Northeast of the subject is the Otay Ranch Preserve, a
11,000-acre preserve set aside as mitigation land for the impacts to sensitive resources caused by
development in San Diego and Chula Vista.


Conclusions

        Otay Mesa represents one of the most affordable industrial areas in the County with large
tracts of available raw land. Because of the limited infrastructure in the County portion of Otay
Mesa, the vast majority of the development has occurred in the City portion of Otay Mesa where
roads and utilities exist. Although the City portion of Otay Mesa has infrastructure, continuing
improvement and expansion of the existing infrastructure will need to occur. The City portion of
Otay Mesa will be likely to develop first, meaning that intensive industrial development within the
County portion of Otay Mesa will be several years in the future. In the subject’s immediate area,
new and proposed developments indicate the neighborhood will be desirable for heavy industrial
facilities such as power plants, batch plants, recycling facilities, and other uses that the City of San
Diego desires to relocate out of the city limits.




                                    Jones, Roach & Caringella, Inc.
  Case 7:19-cv-00270 Document 26-2 Filed on 04/27/20 in TXSD Page 31 of 103

US v. 242.93 Acres - Temporary Right of Entry                                                             Page 22

LAND DESCRIPTION - PHYSICAL CHARACTERISTICS

        The subject is identified by the plaintiff as 242.93 acres. This area consisted of APNs 648-
050-17 & 20, and 648-040-34 & 39. However, between the planning phase and the actual
acquisition, parcel 648-040-34 was replatted into 648-040-55 & 56. The new boundaries were
created by a Certificate of Compliance recorded April 21, 2010, which is included in the Addenda
as Exhibit A. The Department of Planning and Land Use plat map identifying the new parcel
boundaries is included in the Addenda as Exhibit B. The subject now contains portions of parcels
648-040-55 & 56, where it once contained parcel 648-040-34 in its entirety.

        The following chart summarizes the size of the subject parcels. The “Tract” numbers relate
to the identification of the parcels in the declaration of taking. The indicated size is taken from the
declaration of taking, followed by the size as indicated by the county.

                                                Tract                 Size             County Size
                           APN                 Number                (Acres)             (Acres)
                     648-050-17                   751                     157.81                157.81
                     648-050-20                   752                       39.40                 44.37
                     648-040-34*                  753                       32.00                 36.86
                     648-040-39                   754                       13.72                 14.37
                                            Total                         242.93                253.41
                     *This parcel was replatted and this area is now in portions of 648-040-55 & 56


        For purposes of this appraisal, we have assumed that the size reported in the declaration of
taking is correct.


Location and Access

        The properties are located in unincorporated San Diego County, and are situated east of the
City/County boundary, east of Alta Road, and south of Otay Mountain Truck Trail. Access to the
subject is gained from Calzada De La Fuente from a gated entrance to two dirt roads that travel north
to Otay Mountain Truck Trail. Additional access may be available from Alta Road at its intersection
with Otay Mountain Truck Trail, although this access is reportedly in dispute. The issue with this
access point is that Alta Road originally intersected with Otay Mountain Truck Trail, but the road




                                            Jones, Roach & Caringella, Inc.
  Case 7:19-cv-00270 Document 26-2 Filed on 04/27/20 in TXSD Page 32 of 103

US v. 242.93 Acres - Temporary Right of Entry                                                     Page 23

was moved further west. In addition, there are topographic and sight line issues at the intersection
of Otay Mountain Truck Trail and Alta Road.


Street Improvements

        Calzada De La Fuente is a two-lane, asphalt-paved public street. There are asphalt curbs
along portions of the street. Calzada De La Fuente borders and provides direct access to APNs 648-
040-39, 55 and 56. Otay Mountain Truck Trail is an unimproved dirt road that travels east/west
through APNs 648-050-17 and 20.


Size and Shape

        According to the United States’ declaration of taking, the subject property contains 242.93
acres. It is irregular in shape.


Physical Condition

        The subject property is mostly unimproved raw land, although the portion of the site within
APN 648-040-56 has been graded. According to our calculations using a planimeter, roughly ten
acres of the subject is within this graded area. There are a series of dirt roads on the subject property,
most of which follow utility easements, access easements, and historic travel routes. There are also
power lines that travel northwest/southeast across the property.


Topography, Drainage, and Flood Control

        The subject property has generally steep and hilly topography with some gently sloping areas.
As noted, a relatively small portion of the subject property is part of a level graded pad. Surface
water generally flows south and west.

        The subject is located on Flood Insurance Rate Maps, revised June 19, 1997, Community
Panel No. 06073C2183 F. The subject is located within Zone X (areas of minimal flooding).


Soils

        A soils report was not provided for this appraisal. As such, soils conditions as to suitability
for development are unknown.

                                     Jones, Roach & Caringella, Inc.
  Case 7:19-cv-00270 Document 26-2 Filed on 04/27/20 in TXSD Page 33 of 103

US v. 242.93 Acres - Temporary Right of Entry                                                 Page 24

Seismic Stability

       Our research did not find any active faults at the subject site. We assume that the seismic
conditions of the subject property are similar to properties in the immediate and general area of the
subject, and that these conditions will not adversely impact the use of the property.


Hazardous Waste

       Physical inspection of the subject property did not reveal the existence of any hazardous
waste. However, the appraisers are not experts in this field, and not all areas of this large property
were viewed. The client is urged to retain an expert, if desired. It is assumed that no such hazardous
waste exists.




                                   Jones, Roach & Caringella, Inc.
  Case 7:19-cv-00270 Document 26-2 Filed on 04/27/20 in TXSD Page 34 of 103

US v. 242.93 Acres - Temporary Right of Entry                          Page 25

                          DECLARATION OF TAKING MAP




                                  Jones, Roach & Caringella, Inc.
  Case 7:19-cv-00270 Document 26-2 Filed on 04/27/20 in TXSD Page 35 of 103

US v. 242.93 Acres - Temporary Right of Entry                          Page 26




                                         PLAT MAP 1




                                  Jones, Roach & Caringella, Inc.
  Case 7:19-cv-00270 Document 26-2 Filed on 04/27/20 in TXSD Page 36 of 103

US v. 242.93 Acres - Temporary Right of Entry                          Page 27




                                         PLAT MAP 2




                                  Jones, Roach & Caringella, Inc.
  Case 7:19-cv-00270 Document 26-2 Filed on 04/27/20 in TXSD Page 37 of 103

US v. 242.93 Acres - Temporary Right of Entry                                                   Page 28

LAND DESCRIPTION - LEGAL CHARACTERISTICS


Legal Description

        A legal description of the subject was included in the Addenda as Exhibit C. As such, the
larger parcels are best described as APNs 648-050-17 & 20, 648-040-39 and portions of 648-040-55
& 56.


Easements and Encumbrances

        Preliminary title reports prepared by Fidelity National Title were reviewed by the appraisers.
These reports had effective dates ranging from May 3, 2011 to May 11, 2011 and related to APNs
648-050-17 & 20, 648-040-55. An additional preliminary title report prepared by Chicago Title
Company dated December 7, 2009 included 648-040-39 as well as other properties. In addition to
a variety of utility and access easements, there are five open space and conservation easements that
affect the subject. A map displaying the orientation of these easements is included on the following
page of this report.

        An open space easement dated May 15, 2009 (document number 2009-0258569)
encompasses much of 648-040-55. The easement is in favor of the County of San Diego, and is a
perpetual easement for protection of biological resources. According to the easement, the following
activities are prohibited: grading, excavation, placement of soil, sand, rock, gravel or other material,
clearing of vegetation, construction, erection or placement of any building or structure, vehicular
activities, trash dumping or use of any purpose other than as open space. The easement allows the
county to periodically access the property to manage and monitor the property. The easement allows
selective clearing of vegetation by hand as is required by written order of the fire authority to
minimize fire risk. The easement also acknowledges preexisting easement holders and their right
of use and access.

        Another open space easement dated May 15, 2009 (document number 2009-025867) covers
648-050-20 in its entirety. Similar to the aforementioned easement, the easement is in favor of San
Diego, is a perpetual easement for protection of biological resources, and carries the same
restrictions and allowances.




                                    Jones, Roach & Caringella, Inc.
                                                          6480110200                                                                                 6 4of
                                                                                                                                                        8 0103
                                                                                                                                                           200700
                                                                                    Case 7:19-cv-00270 Document 26-2 Filed on 04/27/20 in TXSD Page 38                                                             6480200600




                         6480405500

                                                6480403100




              6480404900

                                                                       6480502000




                                                                                                                                                                    6480501700
                                                                                                                                                                                                                  6480500500




                                                                               6480405500
                                                                                                                                                                             Open Space Easement 1
                              6480405600
                                                                                                                                                                             Open Space Easement 2
                                                                                                                                                                             Open Space Easement 3
                                                                                                                                                                             Conservation Easement 1
                                                                                                                                                                             Conservation Easement 2




6480404500                                                                                                                                               6480501400                                               6480501300
                                                          6480404700

                                                                                                    6480403900



M:\JOBS4\6316\common_gis\working_easements.mxd 6/2/2011                                                                                                                                                0   Feet       [400
  Case 7:19-cv-00270 Document 26-2 Filed on 04/27/20 in TXSD Page 39 of 103

US v. 242.93 Acres - Temporary Right of Entry                                               Page 30

       A final open space easement dated October 31, 1994 (document number 1994-0633425)
covers roughly one fourth of 648-050-17, located at that parcel’s northwest corner. This easement
is in favor of the United States Department of the Interior, Fish and Wildlife Service. It is a
perpetual easement for open space purposes, which allows the grantee the right to remove any
structures on the site and enter the site for management of the site’s resources. The easement
prohibits the ownership from the following: place or maintain, or permit the erection, construction,
placement or maintenance of any building or structure or other thing whatsoever, use the property
for any purpose, livestock grazing or any agricultural purpose, excavation, placement of sand, soil,
rock or any other material whatsoever on the premises, use of fertilizers, and defoliation of
vegetation on the property except for fire prevention purposes.

       There are two conservation easements we are aware of, both of which are located south of
the 1994 open space easement. According to Mr. Paul Fromer of RECON, there is no material
difference between an “open space easement” and a “conservation easement”.

       The first is dated February 18, 1997 (document number 1997-0070643), and is in favor of
The Environmental Trust, Inc., a non-profit corporation. The easement is a perpetual conservation
easement for educational, scientific, ecological, historical, recreational and scenic purposes. The
easement allows the grantee to manage the resources of the property and remove any structures on
the premises. The grantee may also construct any building that conforms to the intent of the
easement. The easement prohibits livestock on the property.

       The second conservation easement is dated December 1, 1995 (document number 1995-
0545089). This easement is also in favor of The Environmental Trust, Inc., is a perpetual easement
for conservation purposes, and carries the same restrictions and allowances.

       According to a report prepared by RECON, the entire subject property is subject to the
County of San Diego MSCP, a comprehensive habitat conservation plan. A map identifying the
MSCP designations is included in the RECON report, which has been included in the Addenda as
Exhibit D. The MSCP categories include Covered Species Take Authorization Areas, Major and
Minor Amendment Areas, and Hardline Preserve Areas. Covered Species Take Authorization Areas
may typically be developed without further biological review, as these areas have already been
adequately mitigated. APNs 648-040-56 and much of 648-040-55 are within this designation.
Minor Amendment Areas are not currently part of the MSCP subarea plan. These areas may be
developed with the appropriate mitigation without hindering the goals of the MSCP. Most of APN
648-040-39 is within this designation. The Major Amendment Areas designation is also not a part

                                  Jones, Roach & Caringella, Inc.
  Case 7:19-cv-00270 Document 26-2 Filed on 04/27/20 in TXSD Page 40 of 103

US v. 242.93 Acres - Temporary Right of Entry                                                  Page 31

of the MSCP; however, these areas have a high probability of supporting habitats critical to the
success of the MSCP. Proposed developments within these areas must first amend the subarea plan,
as well as comply with NEPA, U.S. Fish and Wildlife and California Department of Fish and Game
regulations. All of APN 648-050-20 and small portions of 648-040-39 are within this designation.
Hardline Preserve Areas are those preserves that are publicly owned or that have been negotiated
with property owners. All of APN 648-050-17 and a portion of 648-040-55 are within this
designation.

       There are also a number of access and utility easements that affect the property. An access
easement dated September 17, 1985, document number 1985-352966, granted SDG&E the right to
construct power lines, as well as use a 20-foot road that generally follows the power lines on the west
side, although the road easement diverges from the power lines in the steeper portions of the
property. In relation to the subject, the road begins east of Calzada Del La Fuente and travels
northwest before curving northeast to Otay Mountain Truck Trail. The road appears to be several
feet from the end of Calzada De La Fuente. This connection is utilized regularly by SDG&E and the
Border Patrol.

       The SDG&E road is used often by the Border Patrol, Cal Fire, the San Diego County
Sheriff’s Department, and the public, and is reportedly one of the primary routes to be utilized by
the Department of Homeland Security contractors in the right of entry that is the subject of this
appraisal. A second route often used by the above parties, and planned for use by the DHS, is a road
that begins at the end of Calzada De La Fuente and travels north, east of the power lines, and
intersecting with Otay Mountain Truck Trail.

       Mr. Kelly Good and Mr. Jim Parker with the Border Patrol were interviewed for this
appraisal. According to Messrs. Good and Parker, the Border Patrol has used a variety of routes to
access Otay Mountain Truck Trail. For years, they reportedly accessed the truck trail directly from
Alta Road. When the road was relocated to the west and the connection blocked, they used a
diagonal route from Kuebler Ranch Road off of Alta Road, northwest below the old ranch house to
Otay Mountain Truck Trail. At the request of David Wick, a representative of the subject ownership,
the Border Patrol began using the aforementioned Calzada Road/SDG&E easement route exclusively
by approximately July 2010. The Border Patrol has utilized one or more of these routes daily for
years. According to Mr. Good, there are four shifts in a day, 365 days a year, during which generally
15 vehicles travel east on the roadways, and back again at the end of the shift; that equates to about




                                    Jones, Roach & Caringella, Inc.
  Case 7:19-cv-00270 Document 26-2 Filed on 04/27/20 in TXSD Page 41 of 103

US v. 242.93 Acres - Temporary Right of Entry                                                         Page 32

43,800 trips per year. In addition, there is at least one, and perhaps two, “scope sites” along Otay
Truck Trail used by the Border Patrol for reconnaissance.

       Messrs. Good and Parker noted other users of the roadways as well. Cal Fire has five
emergency water tanks in the mountains to the east, and use the roadways to replenish the supply.
The San Diego County Sheriff’s Department accesses the area for occasional patrols. SDG&E uses
both routes described, although relatively infrequently. A more prominent user of the roadways is
the public. On weekends there are reportedly 20 to 25 vehicles on the roadways, including dirt bikes,
cars, ATV’s, 4x4's, mountain bikes and hikers. Public use is prevalent during the weekdays as well,
albeit at a diminished volume.

       The plat map identifies a Recreation Trail that follows along the north side of Calzada de la
Fuente, and turns north along the border of APNs 648-040-55 and 56. The trail continues north to
Otay Truck Trail. This trail appears to be open for public use.


Zoning and Land Use Regulations

       The subject property has multiple zoning designations, and much of it is within the East Otay
Mesa Specific Plan. APNs 648-040-39, 55 & 56 and 648-050-20 are entirely within the specific
plan, and roughly half of 648-050-17 is within the specific plan. The following table identifies the
specific plan land use designations for each parcel.

     APN                      East Otay Mesa Specific Plan Land Use Designations
 648-040-39       Mixed Industrial (a small portion may be designated as Rural Residential)
 648-040-55       Heavy Industrial and Conservation / Limited Use
 648-040-56       Heavy Industrial
 648-050-17       Rural Residential (southern half only, northern half is not in the specific plan)
 648-050-20       Conservation / Limited Use

       Heavy Industrial allows a wide range of uses, including manufacturing, technology research
centers, distribution, general industrial (processing, assembling, packaging, treatment or fabrication
of materials and products), supporting commercial uses, recycling plants, salvage yards and outdoor
storage. Mixed Industrial allows wholesale storage and distribution, research services, general
industrial uses, and supporting commercial uses such as construction sales and automotive
equipment uses.     Rural Residential is a low density residential/agricultural designation.


                                     Jones, Roach & Caringella, Inc.
  Case 7:19-cv-00270 Document 26-2 Filed on 04/27/20 in TXSD Page 42 of 103

US v. 242.93 Acres - Temporary Right of Entry                                                   Page 33

Conservation / Limited Use is designed for areas of biological significance, and is a highly restrictive
land use designation.

        The portion of 648-050-17 that is not in the specific plan carries a land use designation of
Estate Residential and is zoned S90 by San Diego County. This zone is for sites without adequate
infrastructure, intended to limit isolated and premature developments from occurring in areas without
adequate support. Allowed uses include low density residential, agricultural, and some civic uses
including fire protection services. The portion of this parcel within the Specific Plan has a
designation of Rural Residential. This is a very low density residential designation applied to
sensitive hillside areas.

        Copies of the Specific Plan land use map and San Diego County zoning map are included
on the following pages.




                                    Jones, Roach & Caringella, Inc.
  Case 7:19-cv-00270 Document 26-2 Filed on 04/27/20 in TXSD Page 43 of 103

US v. 242.93 Acres - Temporary Right of Entry                          Page 34




             EAST OTAY MESA SPECIFIC PLAN LAND USE MAP




                                  Jones, Roach & Caringella, Inc.
  Case 7:19-cv-00270 Document 26-2 Filed on 04/27/20 in TXSD Page 44 of 103

US v. 242.93 Acres - Temporary Right of Entry                          Page 35




                                COUNTY ZONING MAP




                                  Jones, Roach & Caringella, Inc.
  Case 7:19-cv-00270 Document 26-2 Filed on 04/27/20 in TXSD Page 45 of 103

US v. 242.93 Acres - Temporary Right of Entry                                                                   Page 36

LAND DESCRIPTION - ECONOMIC CHARACTERISTICS


Assessment Information

       Assessed values, base taxes, special assessments (fixed charges), and the total taxes for
Assessor’s Parcels 648-040-55 & 56 are unavailable, as these parcels have not yet been assessed.
Tax rates will likely be similar to the surrounding properties and the former APN 648-040-34.

       The subject property is located in tax rate area 084016, which carries a 2010-11 tax rate of
$1.19522 per $100 of assessed valuation. The current assessed value for the subject, including the
former APN, is $937,518, and the current taxes including special assessments are $19,754.38.

       The following chart summarizes the assessment information for the subject.

                                             Land             Improvement              Taxes Including
                        APN                  Value               Value               Special Assessments
                  648-050-17                   $68,922                       $0                     $5,800.88
                  648-050-20                 $507,796                        $0                     $7,848.60
                  648-040-34*                $311,334                        $0                     $5,200.06
                  648-040-39                   $49,466                       $0                      $904.84
                              Total          $937,518                        $0                    $19,754.38
                  *This parcel was replatted and this area is now in portions of 648-040-55 & 56


       Under California’s Proposition 13, the property would be reassessed upon a sale or other
transfer of ownership. As such, the current assessed value is not relevant to the valuation analysis.



IMPROVEMENTS

       The subject is predominantly unimproved vacant land. There are power lines that run
northwest/southeast across the property as well as several dirt roads. There are no building
improvements on the subject property.




                                         Jones, Roach & Caringella, Inc.
  Case 7:19-cv-00270 Document 26-2 Filed on 04/27/20 in TXSD Page 46 of 103

US v. 242.93 Acres - Temporary Right of Entry                                                  Page 37

DESCRIPTION OF THE ACQUISITION

       The acquisition was a temporary (about 12-month) right of entry easement for the purpose
of “surveying, testing, and other investigatory work needed to plan the proposed construction of
roads, fencing, vehicle barriers, security lighting, and related structures designed to help secure the
United States/Mexico border within the State of California.2” The easement was non-exclusive. The
Declaration of Taking is included in the Addenda as Exhibit A.

       On May 25, 2010, the Department of Homeland Security filed the Declaration of Taking,
however the order of possession was reportedly not in effect until June 2, 2010. For purposes of our
analysis, the span of the right of entry was from May 25, 2010 to June 1, 2011.

       The Department of Homeland Security has produced an account of each trip made to the
property over the span of the right of entry. From June 16, 2010 to May 25, 2011, 17 trips were
made to the property. Two trips were made for “field reconnaissance,” six trips were made for “field
review,” three trips were made to “set panels for aerial mapping,” one trip was made for
“geotechnical investigation,” one trip was made for a “site visit of proposed culvert location,” and
four trips were made for a “land survey.” Most trips were reportedly made with one vehicle, with
some trips perhaps using two.

       The aerial photograph on the following page identifies the 242.93 acres with ownership and
assessor’s parcel numbers.




       2
               Declaration of Taking, page 5


                                     Jones, Roach & Caringella, Inc.
                  6 4 8 0 11 0 3 0 0
                  AMER ICA N
                  INT E RNATI ONA L
                                                                                                                                                                      Case 7:19-cv-00270 Document 26-2 Filed on 04/27/20 in TXSD Page 47 of 103
                  RAC ING IN C

                                                                                                                                                                                                                                                                                                                                                                                                6480200500
  6 4 8 0 11 0 4 0 0                                                                                                     6 4 8 0 11 0 2 0 0                                                                                                                               6480200700                                                                                                            INT E RNATI ONA L
  STAT E O F C A L IF O R N IA                                                                                           D&D LA NDH OLDIN GS                                                                                                                              INT E RNATI ONA L   IN DUSTRIA L       PARK    INC                                                                    I N D U S T R I A L PA R K   IN C

             6 4 8 0 11 0 3 0 0                                                                                                                                                                                                                                                                                                6480200600
             AMER ICA N                                                                                                                                                                                                                                                                                                        INT E RNATI ONA L    IN DUSTRIA L      PARK    INC
               I N T ER N AT IO N A L
             RAC ING IN C




                                                                                                           6480405500
                                                                                                           INT E RNATI ONA L
                                                                                                           I N D U S T R I A L PA R K     IN C




                                                                                                                                          6480403100
                                                                                                                                          RAN CHO V IS TA              D EL     MAR
                                                                                                                                                                                                                                                                                                                                                                                                    6480500200
               6480404900                                                                                                                                                                                                                                                                                                                                                                           U N IT E D S TAT ES O F
               INT E RNATI ONA L                                                                                                                                                                                                                                                                                                                                                                    AMER ICA BU RE AU O F
               INDU STR IAL                                                                                                                                                                                                                                                                                                                                                                           LAND MANAGEMENT
               PA R K I N C



                                                          6480404900
                                                          INT E RNATI ONA L                 IN DUSTRIA L       PARK      INC

                                                                                                                                                       6480502000
                                                                                                                                                       K Y D D L            F& R    D   L   F   G       F       T       NO   1    L   L   C




    6480402600                                                                                                                                                                                                                                                                6480501700
    STAT E O F C A L IF O R N IA                                                                                                                                                                                                                                              KYD DLF&R DLFG      FT   NO    1    LL C



         6480402700                                                                                                                                                                                                                                                                                                                6480500500
         INT E RNATI ONA L                                                                                                                                                                                                                                                                                                         U N IT E D S TAT ES    OF      AMERICA    BUR EA U   OF   LAND    MANA GEME NT
         I N D U S T R I A L PA R K     IN C




       6480404900
       INT E RNATI ONA L
                                               6480405100
       NDU STRI AL PAR K              IN C
                                               INT E RNATI ONA L
                                               I N D U S T R I A L PA R K   IN C



                                                                                              6480405600                                                              6480405500
                                                                                              C C A W ES TER N             PR OP ER TI ES        INC                  INT E RNATI ONA L         IN DUSTRIA L                     PARK     INC




      6480402300
      RAN CHO V IS TA        D EL      MAR




                                                     6480404500
                                                     A L TA P A R C E L S       L       P



                                                                                                                               6480404700
                                                                                                                               CALPINE COR P            <LF>      D    G    E   N   L   P
                                                                                                                                                                                                                                                                                              6480501400
  6 4 8 0 4 0 11 0 0
                                                                                                                                                                                                                                                                                              O TA Y H I L L S   L   L   C
  RAN CHO V IS TA       D EL    MAR




                                                                                                                                                                                                                                      6480403900
                                                                                                                                                                                                                                      D&D LA NDH OLDIN GS
                                                   6480404600
                                                   A L TA P A R C E L S     L       P                                                                                                                                                                                                                                                                                                          6480501200
                                                                                                                                                                                                                                                                                                                                                                                               D&D LA NDH OLDIN GS



                                                                                                               6480404800                                                                                                                                                                                                              6480501300
                                                                                                                                                                                                                         6480404100
                                                                                                               A L TA P A R C E L S   L   P                                                                                                                                                                                            O TA Y H I L L S   L   L   C
                                                                                                                                                                      6480404300                                         A L TA P A R C E L S   L   P
                                                                                                                                                                      A L TA P A R C E L S      L   P



                                                                                                                         6480403800
                                                                                                                         O M C PRO PE RTIE S             L   L    C



                                                                                                                                                                                                                         6480404200
                                                                                                                                                                                                                         A L TA P A R C E L S   L   P

                                                                    6480403500
                                                                                                                                                                 6480403700
                                                                                                                                                                 O M C PRO PE RTIE S                L       L       C
                                                                                                                                                                                                                                                                                                                                                                                                       Parcels
                                                                    O M C PRO PERTIES                      L     L   C
                                                                                                                                                                                                                                                    6480404000
                                                                                                                                                                                                                                                    D&D LA NDH OLDIN GS
                                                                                                                                                                                                                                                                                                                                                                                                       Right of Entry

                                                                                                                                                                           6480403600
                                                                                                                                                                           E O M B AT C H           P LA NT              L   P


M:\JOBS4\6316\common_gis\working.mxd 8/12/2011                                                                                                                                                                                                                                                                                                                                          0      Feet           500     [
  Case 7:19-cv-00270 Document 26-2 Filed on 04/27/20 in TXSD Page 48 of 103

US v. 242.93 Acres - Temporary Right of Entry                          Page 39

SUBJECT PHOTOGRAPHS

Photos taken by Cody Knox on
May 24, 2011.


View of the subject looking east
along Otay Mountain Truck trail.




View of the subject looking north.




View of the subject looking south.




                                     Jones, Roach & Caringella, Inc.
  Case 7:19-cv-00270 Document 26-2 Filed on 04/27/20 in TXSD Page 49 of 103

US v. 242.93 Acres - Temporary Right of Entry                          Page 40




                                PHOTO LOCATION MAP




                                  Jones, Roach & Caringella, Inc.
  Case 7:19-cv-00270 Document 26-2 Filed on 04/27/20 in TXSD Page 50 of 103

US v. 242.93 Acres - Temporary Right of Entry                          Page 41




                    GOOGLE EARTH AERIAL LOOKING EAST




                                  Jones, Roach & Caringella, Inc.
   Case 7:19-cv-00270 Document 26-2 Filed on 04/27/20 in TXSD Page 51 of 103

US v. 242.93 Acres - Temporary Right of Entry                                                     Page 42

HIGHEST AND BEST USE

        Highest and best use is an important concept in real estate valuation as it represents the
premise upon which value is based. As used in this report, highest and best use is defined on page
277 of The Appraisal of Real Estate, 13th Edition (2008) as follows:

"The reasonably probable and legal use of vacant land or an improved property that is physically possible,
appropriately supported, and financially feasible and that results in the highest value."

        This definition applies to vacant land or improved property. The highest and best use of
vacant land could be immediate development of the property or holding for future development. The
determination of the highest and best use of a site, either improved or vacant, must consider four
criteria. These criteria are that the highest and best use must be (1) physically possible, (2) legally
permissible, (3) financially feasible, and (4) maximally productive. These criteria are often
considered in that order because qualification under the latter tests does not matter if the property
fails the earlier tests.

        The highest and best use of a property is determined by social, economic, governmental, and
environmental forces. The relative weight that any of these forces carries in determining the highest
and best use of a property depends on the individual property. Social forces are exerted primarily
by population characteristics. Specifically, the demographic composition of the population reveals
the potential demand for real estate. Examples of social forces that influence real estate are
population changes, rate of family formations and dissolutions, and age distributions.

        Economic forces determine the supply and demand conditions influencing real estate. The
desire and ability of the population to satisfy its demand for real estate, or those uses situated on the
real estate, are determined by economic forces. Examples of economic forces influencing the
demand for real estate are employment and wage levels, the economic base of the region and
community, price levels, and the cost and availability of mortgage credit. Examples of economic
forces influencing the supply of real estate are the stock of available improved properties, proposed
development, occupancy rates, and price patterns of existing properties.

        Governmental influences include a broad range of political and legal actions which influence
the provision of public services, restrict the supply of real estate through zoning and planning
ordinances, establish local, state, and national fiscal policies, and special legislation (e.g., a building
moratorium) which may influence property values and availability.



                                     Jones, Roach & Caringella, Inc.
  Case 7:19-cv-00270 Document 26-2 Filed on 04/27/20 in TXSD Page 52 of 103

US v. 242.93 Acres - Temporary Right of Entry                                                  Page 43

        Environmental conditions which may influence real estate include climatic conditions,
topography and soil, transportation systems, and the nature and desirability of the immediate
neighborhood surrounding a property. Environmental forces can be external to the property being
appraised or can include characteristics of the property itself. While the four forces that influence
value have been identified separately, they work in concert to affect property values. For a given
property these forces will probably exert uneven influence on the value, with certain forces having
greater impact on that property than others.

        Much of the subject has rolling topography and is ill-suited for development, including all
of parcels 648-020-17 and 20. The portion of the site that has been graded for use as a recycling and
salvage yard (a portion of 648-040-56) is physically suited for a variety of uses. The portion of the
subject that covers 648-040-39 and 648-040-55 has gently sloping to hilly topography ranging in
elevation from roughly 680 to 760 feet above sea level. This area is also considered physically
suitable for a range of uses, although grading work would be necessary.

        The property has a variety of zoning designations, mostly within the East Otay Mesa Specific
Plan. The area outside the specific plan is zoned S90, Holding Area. This zone allows low density
residential, agricultural and a relatively narrow range of commercial development. Within the
specific plan, the subject has a range of land use classifications including Mixed Industrial, Heavy
Industrial, Conservation/Limited Use and Rural Residential. The industrial designations allow
manufacturing, office, storage and distribution, and other general industrial uses. The Heavy
Industrial zone allows these uses as well as salvage yards and recycling plants.

        Much of the subject is encumbered by open space and conservation easements, which
severely limit the legal uses. To the best of our knowledge, all of parcels 648-040-39 and 648-040-
56 are unaffected by these easements. 648-040-39 is zoned Mixed Industrial and 648-040-56 is
zoned Heavy Industrial. A portion of 648-050-17 is unaffected by the easements, and this site is
zoned S90 and Rural Residential. Both of these designations allow low density residential
development. However, areas of the subject outside the open space and conservation easements are
impacted by the MSCP. All of 648-050-17 has been designated as hardline preserve, which,
combined with the locational and topographic influences, will likely limit this area to mitigation uses
only.

        Regarding financial feasibility, the area outside the open space and conservation easements
on parcel 648-050-17 would likely not experience any development in the short term due to the lack



                                    Jones, Roach & Caringella, Inc.
  Case 7:19-cv-00270 Document 26-2 Filed on 04/27/20 in TXSD Page 53 of 103

US v. 242.93 Acres - Temporary Right of Entry                                                    Page 44

of infrastructure and topographical issues. This is true for 648-040-39 as well, although its superior
zoning and closer proximity to infrastructure make development on this parcel more likely.

        The graded area on 648-040-56 is located along a public street, and is most suitable for
development. However, current economic conditions are relatively weak and demand for many types
of new development in the subject’s area is limited. This site has an active major use permit for a
recycling and salvage yard. This use is considered a highly profitable potential use of the site. As
previously discussed, the property was purchased by CCA Western Properties on December 30,
2010. Four months later on April 25, 2011, the ownership submitted plans for a permit to construct
a correctional center. This request is still pending. This appears to be a profitable use for the site,
and there are similar facilities in the area.

        One possible use of the subject property is as a parachute drop zone, as there are several
parcels (albeit small) devoted to this use in the general Otay Mesa area. There are several operating
commercial parachute companies in the general area that rent nearby land for drop zones. The leases
include the right to enter the property and retrieve personnel and equipment from the rented land.
We interviewed Mr. Andy Powell with Pacific Coast Skydiving, who indicated that his company
specializes in tandem jumps (not accelerated free-fall). He has performed over 12,000 jumps and
his employees likewise have a high level of experience. Due to these factors, Mr. Powell requires
only a small area of land on which to operate. The company reportedly rents a roughly 100 foot by
200 foot parcel of land located south of the Otay Mesa Generating Plant and southwest of the
proposed concrete plant. Mr. Powell indicated that his operation will be displaced when the new
border crossing is constructed, but that he has already obtained a commitment for an alternate site,
located northwest of the current location near the intersection of Otay Mesa Road and Alta Road.
Mr. Powell noted that the subject is not a suitable site for a drop zone, as the proper location for such
an operation must be flat and located away from power lines and other obstructions.

        Skydive San Diego is a similar company that operates from the Otay Lakes area, north of the
subject. Owner Mr. Buzz Fink noted that there is absolutely no way the subject site would be an
acceptable location for his operation due to the topography and the proximity to power lines and
other obstructions.

        Another possible use for the subject property is as grazing land for livestock. However, the
numerous open space and conservation easements encumbering the property prohibit this use in
these portions of the site. The portions of the site that are not subject to the easements are generally
too steep for this use.

                                     Jones, Roach & Caringella, Inc.
  Case 7:19-cv-00270 Document 26-2 Filed on 04/27/20 in TXSD Page 54 of 103

US v. 242.93 Acres - Temporary Right of Entry                                                 Page 45

Conclusion of Highest and Best Use

       The portions of the subject property that are subject to open space and conservation
easements have a highest and best use to hold as open space/mitigation, because these areas have
been limited by easement agreements to this use. The areas in APN 648-050-17 unaffected by open
space/conservation easements have a highest and best use of mitigation. APN 648-040-39, which
is also unaffected by open space/conservation easements, has a highest and best use of speculation
or mitigation land. The owner of APN 648-040-56 is currently in the process of obtaining a permit
for a proposed correctional center. This is considered to be a valuable use of the property. Were this
permit denied, the property is believed to have an active MUP for use as a recycling/salvage yard,
which is also considered a highly profitable use of the site.

       Accordingly, the subject has a range of highest and best uses. The following analysis
considers the potential impact of the subject right of entry easement on these uses.




                                   Jones, Roach & Caringella, Inc.
  Case 7:19-cv-00270 Document 26-2 Filed on 04/27/20 in TXSD Page 55 of 103

US v. 242.93 Acres - Temporary Right of Entry                                                         Page 46

METHODOLOGY

        The purpose of this appraisal is to estimate the market value, if any, of a temporary right of
entry easement. The acquisition is a temporary easement with a time span of May 25, 2010 to June
1, 2011. The intention of the easement was for surveying and testing for possible future roadway
improvements from Calzada De La Fuente to Otay Truck Trail. Over the roughly 12-month period,
the Department of Homeland Security’s contractors reportedly made two trips for field
reconnaissance, six trips for field review, three trips to set panels for aerial mapping, for geotechnical
investigation, for a site visit of proposed culvert location, and four trips for a land survey. Most trips
were reportedly made with one vehicle, with some trips perhaps using two.

        As noted, we determined that the impact of the easement rights acquired is so minimal that
it was not necessary to value the property affected by the easement. As a result, this appraisal does
not value the subject property, but instead analyzes the value, if any, of the temporary right of entry
that was acquired. As such, our analysis is limited to the 242.93 acres affected by the temporary
easement3. The methodology was to research evidence that would indicate a demonstrable market
or value for similar rights of entry. We interviewed market participants who often acquire temporary
rights of entry, we reviewed right of entry easements, we analyzed the impact of the easement on the
highest and best use of the property, and we analyzed the impact of the easement on a possible sale
of the property.




       3
                As noted, UASFLA permits such a scope of work under certain circumstances. W e believe that the
                subject case meets the criteria set forth in these standards.


                                      Jones, Roach & Caringella, Inc.
  Case 7:19-cv-00270 Document 26-2 Filed on 04/27/20 in TXSD Page 56 of 103

US v. 242.93 Acres - Temporary Right of Entry                                                  Page 47

VALUATION ANALYSIS

       The right of entry easement that is the subject of this appraisal is intended for inspection and
survey purposes. This is a very common occurrence in real estate. For example, one would not
consider purchasing a home without a personal inspection, and further inspections by professionals
would be assumed part of the process. In commercial real estate, this process is more complicated,
and there is an understanding in the marketplace that extensive due diligence periods (with multiple
inspections) take place.


Rights of Entry

       As part of a due diligence period, buyers in the market will inspect prospective purchases and
even perform testing much as the Department of Homeland Security intended with the subject right
of entry. However, we were unable to locate an instance where any buyer actually purchased a right
of entry as part of the sale. While it is common for funds to be placed in escrow prior to the due
diligence period, this money is essentially always refundable.

       Marketplace participants noted that rights of entry are highly common in the area, and this
is consistent with our experience over many years. Mr. Ron Bamberger of Boardwalk Development
is a San Diego County commercial real estate developer who noted that he always inspects properties
he is interested in purchasing, sometimes on multiple occasions. Many times these inspections do
not result in him pursuing a purchase, yet he has never once paid for a right of entry for inspection
and survey purposes. According to Mr. Bamberger, this is simply an accepted practice in the market.

       Mr. Quentin Arvin is a real estate appraiser with San Diego County. He has been involved
in many transactions where the County acquired or sold property. Mr. Arvin noted that the county
is currently considering the purchase of a site that is not under the threat of condemnation. The
county has been given a 120 day “free look” to understand the property and perform inspections.
Mr. Arvin added that this is common when buying or selling, and in his 20 years at the county, never
once has he seen the county pay for a right of entry, nor have they required payment for one. This
includes longer term periods for rights of entry, as much as one and two years in duration, for
projects with multiple phases.

       San Diego Gas and Electric Company (SDG&E) often receives right of entry agreements to
conduct testing and inspections in conjunction with proposed projects. According to Mr. Jeff Sykes
with the Land Services department, most of these rights of entry are granted for free and without


                                   Jones, Roach & Caringella, Inc.
  Case 7:19-cv-00270 Document 26-2 Filed on 04/27/20 in TXSD Page 57 of 103

US v. 242.93 Acres - Temporary Right of Entry                                                  Page 48

protest. However, it should be understood that SDG&E has the right to condemn these rights if
necessary, and that California law provides for pre-condemnation rights of entry by entities having
the power to condemn property.


Nearby Rights of Entry

       We have reviewed 46 right of entry easements in the immediate area, all of which are silent
as to compensation. According to Mr. Kelly Good with the US Border Patrol, these easements were
granted without payment. These rights of entry relate to ongoing efforts to secure the US/Mexico
border, and several are in conjunction with the Secure Fence Act of 2006. The easements allow
several agencies including the US Border Patrol, the Department of Homeland Security, and the
County of San Diego, to enter an array of properties to survey, maintain roadways, and construct a
border fence. The easements have a range of dates, with two from 1998, one from 2002, three from
2006, 20 from 2007, 10 from 2008, six from 2010 and four from 2011. Regarding duration, two
have a three-month time frame, five are six months, 28 are 12 months, 10 are 24 months, and one
states its duration as “indefinite”. Four of the easements require the grantee to give notice before
entering the property; the remaining 42 do not contain such a provision.


Potential Interference With Property Uses

       We analyzed the subject easement to determine whether it would preclude or interfere with
potential uses of the subject property. The open space and conservation easements covering much
of the subject property highly constrain possible uses. Roughly half the subject is reserved as open
space, essentially eliminating any possibility of development or active use of this portion of the
property. The reasonable access routes that could be used to travel from the east end of Calzada de
la Fuente to Otay Truck Trail generally traverse areas encumbered by these easements. As noted,
the conservation and open space easements recognize the existence of human activity due to the
historic use of this corridor for access and utilities. Our conversations with Mr. Fromer indicate that
the temporary access easement would not affect the use of the portion of the property restricted by
easement to open space/conservation.

       Much of the remaining area is severely restricted by zoning and the MSCP designation of
hardline preserve. The areas of the property that are so designated were concluded to have a highest
and best use of mitigation. Mr. Fromer indicated that the temporary easement would not affect this
use of the property.


                                    Jones, Roach & Caringella, Inc.
  Case 7:19-cv-00270 Document 26-2 Filed on 04/27/20 in TXSD Page 58 of 103

US v. 242.93 Acres - Temporary Right of Entry                                                    Page 49

        The portion of the subject property within the graded pad (a portion of APN 648-040-56) had
a highest and best use for a detention facility, or use in compliance with the MUP for
recycling/salvage yard. The detention facility use was in the early planning stage and could not have
been affected by the temporary easement. We have concluded that the non-exclusive easement
similarly would not have affected any other near-term potential use of this portion of the property.

        In summary, it is our conclusion that the temporary non-exclusive easement that was acquired
would not have any impact on the existing or possible passive uses of the property, nor on any
potential active uses available for the property.


Potential Interference With Sale

        We also analyzed the subject easement to determine whether its existence would interfere
with a possible sale of the property. Regarding the areas of the subject with sensitive habitats and
topography issues, and are available for use as mitigation land, a report by RECON addressed the
impact of the subject easement on these areas. The study concluded that “the habitat functions and
values of the area would not be impaired or compromised by the temporary entry access.” The study
cited the existing roadways, the regular use of those roadways by others, and the minimal impact the
subject easement would have on the operation and condition of the property. We have concluded
that the areas of the property having a highest and best use for mitigation were still available for this
use during the pendency of the easement, and that the areas subject to the open space and
conservation easements were in no way impaired by the easement.

        The 242.93 acres does include an area that has been graded, is not affected by open space
easements or restrictive zoning, and is not biologically significant. This area is the portion of the
subject within APN 648-040-56. As previously discussed, this property was purchased by CCA
Properties on December 30, 2010, in the middle of the access easement time frame. We contacted
Mr. Brian Wiggins of CCA Western Properties for information on the sale, but Mr. Wiggins declined
to comment on the transaction in any way. However, based on public records, the property did sell,
and it is apparent that the subject easement did not stop the sale from occurring.


Conclusion

        Our research has indicated that rights of entry such as the subject are typically granted
without payment. Considering the existing Border Patrol, SDG&E, and public use on the subject



                                    Jones, Roach & Caringella, Inc.
  Case 7:19-cv-00270 Document 26-2 Filed on 04/27/20 in TXSD Page 59 of 103

US v. 242.93 Acres - Temporary Right of Entry                                                 Page 50

property, which is far more frequent and invasive, we have concluded that the subject right of entry
does not measurably affect the value or use of the subject property. Further, a portion of the 242.93
acres was actually sold during the course of the right of entry, which is further indication that the
right of entry did not affect the property. We are unable to find any evidence that the subject right
of entry would have a measurable impact on the subject’s value.

       In summary, the easement acquired does not change the uses for which the property is legally
available, has no impact on any potential physically possible use of the property, and does not impair
the use or sale of the property for any of the available uses. Further, we conclude there is no
demonstrable market for similar rights of entry. Therefore, we determined that the subject right of
entry easement has no measurable market value.




                                   Jones, Roach & Caringella, Inc.
Case 7:19-cv-00270 Document 26-2 Filed on 04/27/20 in TXSD Page 60 of 103
Case 7:19-cv-00270 Document 26-2 Filed on 04/27/20 in TXSD Page 61 of 103
Case 7:19-cv-00270 Document 26-2 Filed on 04/27/20 in TXSD Page 62 of 103
Case 7:19-cv-00270 Document 26-2 Filed on 04/27/20 in TXSD Page 63 of 103
Case 7:19-cv-00270 Document 26-2 Filed on 04/27/20 in TXSD Page 64 of 103
Case 7:19-cv-00270 Document 26-2 Filed on 04/27/20 in TXSD Page 65 of 103
Case 7:19-cv-00270 Document 26-2 Filed on 04/27/20 in TXSD Page 66 of 103
Case 7:19-cv-00270 Document 26-2 Filed on 04/27/20 in TXSD Page 67 of 103
Case 7:19-cv-00270 Document 26-2 Filed on 04/27/20 in TXSD Page 68 of 103
Case 7:19-cv-00270 Document 26-2 Filed on 04/27/20 in TXSD Page 69 of 103
Case 7:19-cv-00270 Document 26-2 Filed on 04/27/20 in TXSD Page 70 of 103
Case 7:19-cv-00270
  Case              Document
        3:10-cv-01133-BEN    26-2Document
                          -CAB     Filed on504/27/20  in TXSD Page
                                               Filed 05/25/10 Page 171ofof19103
Case 7:19-cv-00270
  Case              Document
        3:10-cv-01133-BEN    26-2Document
                          -CAB     Filed on504/27/20  in TXSD Page
                                               Filed 05/25/10 Page 272ofof19103
Case 7:19-cv-00270
  Case              Document
        3:10-cv-01133-BEN    26-2Document
                          -CAB     Filed on504/27/20  in TXSD Page
                                               Filed 05/25/10 Page 373ofof19103
Case 7:19-cv-00270
  Case              Document
        3:10-cv-01133-BEN    26-2Document
                          -CAB     Filed on504/27/20  in TXSD Page
                                               Filed 05/25/10 Page 474ofof19103
Case 7:19-cv-00270
  Case              Document
        3:10-cv-01133-BEN    26-2Document
                          -CAB     Filed on504/27/20  in TXSD Page
                                               Filed 05/25/10 Page 575ofof19103
Case 7:19-cv-00270
  Case              Document
        3:10-cv-01133-BEN    26-2Document
                          -CAB     Filed on504/27/20  in TXSD Page
                                               Filed 05/25/10 Page 676ofof19103
Case 7:19-cv-00270
  Case              Document
        3:10-cv-01133-BEN    26-2Document
                          -CAB     Filed on504/27/20  in TXSD Page
                                               Filed 05/25/10 Page 777ofof19103
Case 7:19-cv-00270
  Case              Document
        3:10-cv-01133-BEN    26-2Document
                          -CAB     Filed on504/27/20  in TXSD Page
                                               Filed 05/25/10 Page 878ofof19103
Case 7:19-cv-00270
  Case              Document
        3:10-cv-01133-BEN    26-2Document
                          -CAB     Filed on504/27/20  in TXSD Page
                                               Filed 05/25/10 Page 979ofof19103
Case 7:19-cv-00270
  Case              Document
       3:10-cv-01133-BEN -CAB26-2 Filed on5 04/27/20
                               Document              in TXSD Page
                                              Filed 05/25/10  Page10
                                                                   80ofof19
                                                                          103
Case 7:19-cv-00270
  Case              Document
       3:10-cv-01133-BEN -CAB26-2 Filed on5 04/27/20
                               Document              in TXSD Page
                                              Filed 05/25/10  Page11
                                                                   81ofof19
                                                                          103
Case 7:19-cv-00270
  Case              Document
       3:10-cv-01133-BEN -CAB26-2 Filed on5 04/27/20
                               Document              in TXSD Page
                                              Filed 05/25/10  Page12
                                                                   82ofof19
                                                                          103
Case 7:19-cv-00270
  Case              Document
       3:10-cv-01133-BEN -CAB26-2 Filed on5 04/27/20
                               Document              in TXSD Page
                                              Filed 05/25/10  Page13
                                                                   83ofof19
                                                                          103
Case 7:19-cv-00270
  Case              Document
       3:10-cv-01133-BEN -CAB26-2 Filed on5 04/27/20
                               Document              in TXSD Page
                                              Filed 05/25/10  Page14
                                                                   84ofof19
                                                                          103
Case 7:19-cv-00270
  Case              Document
       3:10-cv-01133-BEN -CAB26-2 Filed on5 04/27/20
                               Document              in TXSD Page
                                              Filed 05/25/10  Page15
                                                                   85ofof19
                                                                          103
Case 7:19-cv-00270
  Case              Document
       3:10-cv-01133-BEN -CAB26-2 Filed on5 04/27/20
                               Document              in TXSD Page
                                              Filed 05/25/10  Page16
                                                                   86ofof19
                                                                          103
Case 7:19-cv-00270
  Case              Document
       3:10-cv-01133-BEN -CAB26-2 Filed on5 04/27/20
                               Document              in TXSD Page
                                              Filed 05/25/10  Page17
                                                                   87ofof19
                                                                          103
Case 7:19-cv-00270
  Case              Document
       3:10-cv-01133-BEN -CAB26-2 Filed on5 04/27/20
                               Document              in TXSD Page
                                              Filed 05/25/10  Page18
                                                                   88ofof19
                                                                          103
Case 7:19-cv-00270
  Case              Document
       3:10-cv-01133-BEN -CAB26-2 Filed on5 04/27/20
                               Document              in TXSD Page
                                              Filed 05/25/10  Page19
                                                                   89ofof19
                                                                          103
Case 7:19-cv-00270 Document 26-2 Filed on 04/27/20 in TXSD Page 90 of 103
       1927 Fifth Avenue      525 W. Wetmore Rd., Ste 111   1504 West Fifth Street   2027 Preisker Lane, Unit G
       San Diego, CA 92101    Tucson, AZ 85705              Austin, TX 78703         Santa Maria, CA 93454
       P 619.308.9333         P 520.325.9977                P 512.478.0858           P 619.308.9333
       F 619.308.9334         F 520.293.3051                F 512.474.1849           F 619.308.9334
       www.recon-us.com




       A Company of Specialists

       August 9, 2011


       Mr. Brett Norris
       Assistant U.S. Attorney
       Southern District of California
       880 Front Street, Suite 6293
       San Diego, CA 92101

       Reference: Biological Summary Report (RECON Number 6316)


       Dear Mr. Norris:

       Pursuant to your request, RECON Environmental, Inc. (RECON) has conducted research
       regarding the biological status of approximately 242 acres of land in the vicinity of Calzada de la
       Fuente and the Otay Truck Trail. We also accompanied your staff on a field visit to the area. The
       focus of our research was in regards to the temporary (approximately one year) entry access to
       this area for inspection, survey, and testing. As you know, portions of the 242-acre area have
       been set aside as easements in conjunction with the mitigation requirements for individual project
       approvals (e.g., County of San Diego Major Use Permits 98-001 and 98-001W1) within the East
       Otay Mesa Specific Planning Area in the County of San Diego. The area outside of the existing
       easements is subject to the requirements of the County’s Multiple Species Conservation Program
       (MSCP). Figure 1 shows the boundary of the 242 acres along with the various open space
       easements.

       Biologically, these lands consist primarily of southern mixed chaparral, grasslands, and coastal
       sage scrub vegetation communities. In addition, a variety of sensitive plant and animal species
                                                           2
       have the potential to occur within the area (2008 e M Biology Survey Report). There are currently
       multiple access routes that exist throughout the 242-acre area (e.g., SDG&E transmission line
       easements). These access routes (see Figure 1) within the area currently receive use by a variety
       of users including SDG&E and the Border Patrol.

       As shown in Figure 1, there are a total of five biological easements within the 242-acre area.
       These parcels were granted either as open space easements or conservation easements and are
       subject to the conditions prescribed in the Major Use Permits (MUPs). The easements were
       granted to either the County of San Diego or the California Department of Fish and Game and are
       for the protection of sensitive biological resources pursuant to the County’s Biological Mitigation
       Ordinance (BMO). Within each of these easements, the allowable uses per the MUP conditions
       are limited to selected hand clearing for fire management purposes, revegetation pursuant to a
       habitat management plan, or vegetation removal for vector control purposes.

       The acreage outside of the easements is subject to the County of San Diego MSCP. The MSCP
       is a comprehensive habitat conservation plan (HCP) that has been adopted by the County. An
       MSCP Subarea Plan (South County) has been adopted for this area and several MSCP
       designations have been applied to these other open space lands which to guide the long-term
       conservation of biological resources. Figure 2 shows the MSCP categories within the areas
       generally east and south of the existing open space and conservation easements. These MSCP
Case 7:19-cv-00270 Document 26-2 Filed on 04/27/20 in TXSD Page 91 of 103
       Mr. Brett Norris
       Page 2
       August 9, 2011



       categories include Major and Minor Amendment Areas, Covered Species Take Authorization
       Areas, and Hardline Preserve Areas. A brief description of these MSCP categories, which
       prioritize the assembly of the overall MSCP preserve, is provided below. Land uses allowed within
       the MSCP preserve are generally limited to those uses that are compatible with the protection of
       natural resources, and may include continuation of existing uses, public access and recreation,
       and infrastructure.

       Covered Species Take Authorization Area – Typically, take authorization areas may be developed
       without any further biological review because “take” as defined by the Endangered Species Act
       has already been adequately mitigated in the form of land set aside as “Hard Lined” preserves
       during the negotiations between the landowners, wildlife agencies and County during preparation
       of the Subarea Plan” (County Biology Guidelines for Determining Significance).

       Minor Amendment Area – Minor amendment lands are lands that are not currently part of the
       MSCP Subarea Plan and that contain habitat that could be partially or completely eliminated (with
       appropriate mitigation) without significantly affecting the overall goals of the County’s Subarea
       Plan. Minor Amendment areas may also require Special Considerations which in the case of the
       South County Subarea Plan includes requirements outlined in the East Otay Mesa Specific Plan.

       Major Amendment Area – Major Amendment lands are also not currently a part of the MSCP
       Subarea Plan and are lands for which an agreement was not reached between the applicable
       parties prior to approval of the Subarea Plan. However, unlike Minor Amendment areas, Major
       Amendment areas have a high probability of supporting biological resources critical to the success
       of the MSCP (either by location within core and linkage areas or by the resources identified on the
       site). Developments proposed within Major Amendment areas require a formal amendment to the
       Subarea Plan, NEPA compliance, Federal Register Noticing, and concurrence of the Regional
       Offices of the U.S. Fish and Wildlife Service (Portland) and the California Department of Fish and
       Game (Sacramento).

       Hardline Preserve Area – “Hard line” preserves are those areas specifically delineated on a map.
       These areas include land that is either publicly owned, or land that has been the subject of
       negotiated agreements with the property owners. The “hard lines” depict areas that will be
       included in the Multiple Species Conservation Program preserve.

       Based on our review of these MUP and MSCP requirements, existing biological documentation
       and site conditions, field visit, and extensive working experience with habitat conservation plans in
       San Diego County and the southwestern United States, it is our professional opinion that the
       habitat functions and values of the area would not be impaired or compromised by the temporary
       entry access. The scope of the temporary entry access would be consistent with the existing
       levels of use of the area and would not be inconsistent with the requirements of the adopted
       MSCP South County Subarea Plan and the MUP easement conditions. Such temporary entry
       access would also not diminish the existing habitat functions and values or degrade the mitigation
       value of these habitats for future projects.

       Please contact me if you have any questions.

       Sincerely,




       Paul Fromer
       Principal

       PSF:sh
                                                                       Case 7:19-cv-00270 Document 26-2 Filed on 04/27/20 in TXSD Page 92 of 103
         Image source: Microsoft Virtual Earth
6480110300                                                  6480110200                                                        6480200700                     6480200600            6480200500




                                                          6480403100
                                                 6480405500
6480404900
                                                                                                                                                                                   6480500200
                  6480404900

                                                                        6480502000




6480402600                                                                                                                   6480501700

                                                                                                                                                                  6480500500
6480402700




6480404900 6480405100
                                                  6480405600                 6480405500




6480402300




                 6480404500

                                                               6480404700
6480401100                                                                                                                         6480501400
                                                                                                                                                                                   6480501200
                                                                                                                                                            6480501300
                                                                                            6480403900
                6480404600


                                                   6480404800             64804043 0064804041 00

6480401300              6480403500                        6480403800    6480403700               6480404000
                                                                                Right of Entry County of SD MSCP Sub Area Plan                                                 0     Feet   500   [
                                                                                Parcels            Hardline Preserve Area
                                                                                                   Major Amendment Area
                                                                                                   Minor Amendment Area                                                               FIGURE 2
                                                                                                   Minor Amendment Area Subject to Special Considerations

                                                                                                   Covered Species Take Authorization                                      MSCP Designations
         M:\JOBS4\6316\common_gis\fig2_DOJ.mxd 8/8/2011
                                                                       Case 7:19-cv-00270 Document 26-2 Filed on 04/27/20 in TXSD Page 93 of 103
         Image source: Microsoft Virtual Earth
6480110300                                                    6480110200                                                    6480200700                     6480200600             6480200500




                                                     6480403100


6480404900                                       6480405500
                                                                                                                                                                                  6480500200
                  6480404900                                            6480502000



                                                                                                                                             6480501700


6480402600

                                                                                                                                                                 6480500500
6480402700




6480404900 6480405100
                                                   6480405600                6480405500




6480402300




                 6480404500

                                                                6480404700
6480401100                                                                                                                      6480501400
                                                                                                                                                                                  6480501200
                                                                                                                                                          6480501300
                                                                                                 6480403900
                6480404600


                                                    6480404800             64804043 0064804041 00

6480401300              6480403500                        6480403800    6480403700                  6480404000

                                                                                                                                                                              0     Feet   500   [
                                                                                Right of Entry      Open Space Easement 1     Conservation Easement 1
                                                                                Parcels             Open Space Easement 2     Conservation Easement 2
                                                                                                    Open Space Easement 3                                                            FIGURE 1

                                                                                                                                                           Open Space & Conservation Easements
         M:\JOBS4\6316\common_gis\fig1_DOJ.mxd 8/8/2011
  Case 7:19-cv-00270 Document 26-2 Filed on 04/27/20 in TXSD Page 94 of 103

US v. 242.93 Acres - Temporary Right of Entry                                             Addenda

          Statement of Fees for Appraisal Regarding United States v. 242.93 Acres
                             by Jones, Roach & Caringella, Inc.


Our appraisal of the subject property was provided pursuant to Contract Number 11W-USA98-0109.
The contract provides for fees on an hourly basis. The current hourly rates for this assignment are
$350 for Mr. Roach and $225 for Mr. Knox. The hourly rate for deposition or trial testimony is $400
for Mr. Roach.


                       List of Publications for Stephen D. Roach, MAI

                                      See Curriculum Vitae




                                  Jones, Roach & Caringella, Inc.
  Case 7:19-cv-00270 Document 26-2 Filed on 04/27/20 in TXSD Page 95 of 103

US v. 242.93 Acres - Temporary Right of Entry                                                          Addenda


                                 Testimony Experience Since August 2007
                                      Stephen D. Roach, MAI, SRA
                          Case Name                                                 Type
  Patella v. Del Cerro Heights, et al                                Deposition (10/2007)/Trial (12/2007)
  City of Escondido v. Kuebler                                       Deposition (10/2007)/Trial (8/2008)
  Sullivan Hill v. Yarpezeshkan                                              Deposition (12/2007)
  Caltrans v. TRE, Inc.                                                      Deposition (1/2008)
  Coronado City Views LLC v. Regatta Bay, et al                       Deposition (1/2008)/Trial (3/2008)
  United States v. 14.30 Acres                                               Deposition (6/2008)
  Escondido Drive-Inn v. Shop Smart Escondido                      Deposition (7/2008)/Arbitration (12/2008)
  City of Tustin v. AAE Park Associates                               Deposition (7/2008)/Trial (10/2009)
  Otay Mesa Property, et al. v. United States                         Deposition (7/2008)/Trial (10/2008)
  Rutherford v. United States                                                Deposition (9/2008)
  Caltrans v. Handler, et al                                                 Deposition (11/2008)
  Caltrans v. Imperial Grain Growers, Inc.                                   Deposition (11/2008)
  Caltrans v. Cameron Brothers, et al                                        Deposition (11/2008)
  Elsinore Valley MW D v. O’Doherty, et al                           Deposition (11/2008)/Trial (12/2009)
  4S Kellwood v. Geocon                                                      Deposition (12/2008)
  City of Laguna W oods v. Raintree Realty                            Deposition (12/2008)/Trial (8/2010)
  Coronado City Views v. Regatta Bay (bankruptcy)                     Deposition (1/2009)/Trial (1/2009)
  Tartre/Armstrong v. Poway                                           Deposition (4/2009)/Trial (6/2009)
  American National Investments v. W att Lofts, et al                        Deposition (4/2009)
  VMA Palomar v. Farmers and Merchants Trust, et al                   Deposition (5/2009)/Trial (9/2009)
  CJUSD v. Thompson, et al                                                   Deposition (6/2009)
  BDI - II, LLC v. W oods, et al.                                     Deposition (7/2009)/Trial (8/2009)
  Caltrans v. Prospect Industrial Park                                       Deposition (8/2009)
  United States v. 32.42 Acres                                        Deposition (8/2009)/Trial (4/2010)
  Port of San Diego/Pacific Gateway                                Deposition (8/2009)/Arbitration (11/2009)
  Somo v. Chevron                                                     Deposition (9/2009)/Trial (9/2010)
  Y.H. Ellis, LLC v. First American Title Insurance Co.                      Deposition (11/2009)
  Seymour Lewis v. Chula Vista, et al                                        Deposition (12/2009)
  Blue Barn Associates v. Honey Baked Hams, Inc.                      Deposition (1/2010)/Trial (5/2010)
  Silvergate Financial v. Asbury, et al                                      Deposition (3/2010)
  City of Sacramento v. Thomas Enterprises                                   Arbitration (3/2010)
  Cal-Sorrento, Ltd. v. Caltrans                                             Deposition (6/2010)
  MKR v. Lee & Associates, et al                                      Deposition (8/2010)/Trial (10/2010)
  Giannella v. Cardone, et al                                                Deposition (8/2010)
  Zivku v. DeLuca                                                               Trial (1/2011)
  Marina Pacifica HOA v. Southern California Financial                Deposition (2/2011)/Trial (3/2011)
    Corporation/Lansdale
  Caltrans v. Zora                                                           Deposition (2/2011)
  SSC Acquisitions & SunCal La Quinta v. Eston, et al                 Deposition (3/2011)/Trial (4/2011)
  NV Energy v. Tiberti                                                       Deposition (4/2011)



                                          Jones, Roach & Caringella, Inc.
  Case 7:19-cv-00270 Document 26-2 Filed on 04/27/20 in TXSD Page 96 of 103

US v. 242.93 Acres - Temporary Right of Entry                                                       Addenda


                               Testimony Experience Since August 2007
                                    Stephen D. Roach, MAI, SRA
                          Case Name                                              Type
  Raceway Ford, et al v. State of California                               Deposition (6/2011)
  Knorr v. Stonebreaker                                             Deposition (6/2011)/Trial (7/2011)
  Clark County v. NTL                                                      Deposition (7/2011)
  Clark County v. 4444                                                     Deposition (7/2011)




                                        Jones, Roach & Caringella, Inc.
Case 7:19-cv-00270 Document 26-2 Filed on 04/27/20 in TXSD Page 97 of 103
Case 7:19-cv-00270 Document 26-2 Filed on 04/27/20 in TXSD Page 98 of 103
Case 7:19-cv-00270 Document 26-2 Filed on 04/27/20 in TXSD Page 99 of 103
Case 7:19-cv-00270 Document 26-2 Filed on 04/27/20 in TXSD Page 100 of 103
Case 7:19-cv-00270 Document 26-2 Filed on 04/27/20 in TXSD Page 101 of 103
Case 7:19-cv-00270 Document 26-2 Filed on 04/27/20 in TXSD Page 102 of 103
Case 7:19-cv-00270 Document 26-2 Filed on 04/27/20 in TXSD Page 103 of 103
